               Case 20-12841-MFW                 Doc 695        Filed 01/28/21          Page 1 of 34




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                    Case No. 20-12841 (MFW)

                                Debtors.                              (Jointly Administered)




                                             AFFIDAVIT OF SERVICE



STATE OF NEW YORK                    )
                                     ) ss:
COUNTY OF KINGS                      )

I, Jennifer S. Goode, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 21st day of January, 2021, DRC, acting under my supervision, caused to be served
       the “Notice of Intent to Assume and Assign Executory Contracts and Unexpired Leases”,
       along with the Exhibit 1 (Proposed Assumed Contracts), attached as Exhibit 1, via
       electronic mail upon the parties as set forth on Exhibit 2; and via First Class US Mail
       upon the parties as set forth on Exhibit 3, attached hereto.




                     [This space intentionally left blank. Signature page to follow.]




1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed
         claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
         purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 695      Filed 01/28/21     Page 2 of 34




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 28th day of January, 2021, Brooklyn, New York.



                                                             By___________________________
                                                                   Jennifer S. Goode
Sworn before me this
28th day of January, 2021


____________________
Notary Public




                                                 2
    Case 20-12841-MFW   Doc 695   Filed 01/28/21   Page 3 of 34



.




                        EXHIBIT 1
               Case 20-12841-MFW                 Doc 695        Filed 01/28/21         Page 4 of 34




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

                                                           Ref. Docket Nos. 17, 146, 210, 564



                      NOTICE OF INTENT TO ASSUME AND ASSIGN
                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

    PLEASE TAKE NOTICE THAT on November 9, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) filed a motion [Docket No. 17] seeking, among other things,
entry of an order approving the sale of substantially all of the Debtors’ assets (the “Sale”) to YF
FC Acquisition, LLC (the “Buyer”), subject to the submission of higher or better offers.

   PLEASE TAKE FURTHER NOTICE THAT on November 25, 2020 and December 4,
2020, the Debtors gave notice, pursuant to the Notice of Potential Assumption and Assignment
[Docket No. 146] and First Supplemental Notice of Potential Assumption and Assignment [Docket
No. 210] (each a “Cure Notice” and, collectively, the “Cure Notices”), to counterparties of
executory contracts and unexpired leases (the “Counterparties”) that such executory contracts
and unexpired leases may be assumed and assigned to the Buyer in connection with the Sale.

   PLEASE TAKE FURTHER NOTICE THAT on December 28, 2020, after a hearing (the
“Sale Hearing”) the Court entered an order [Docket No. 564] (the “Sale Order”) 2 approving the
Sale to the Buyer.

    PLEASE TAKE FURTHER NOTICE THAT pursuant to the terms of the Stalking Horse
Purchase Agreement and paragraph 23 of the Sale Order, the Buyer is entitled to deliver during
the Designation Rights Period a Designation Notice to the Debtors designating any Designated
Contract set forth in Exhibits F-1 and F-2 of the Sale Order for either (a) assumption and
assignment to the Buyer or (b) rejection.

   PLEASE TAKE FURTHER NOTICE THAT on January 19, 2021, the Buyer delivered such
a Designation Notice to the Debtors designating the executory contracts and unexpired leases listed

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
2
    Capitalized terms used and not otherwise defined herein shall have the meaning set forth in the Sale Order.


ACTIVE 54639884v4
              Case 20-12841-MFW          Doc 695      Filed 01/28/21     Page 5 of 34




in Exhibit 1 hereto (the “Proposed Assumed Contracts”) for assumption and assignment to the
Buyer, pursuant to separate order of the Court, on the Closing Date (the “Assumption Effective
Date”). The Sellers, the Buyer, and certain Counterparties are in the process of negotiating and/or
finalizing amendments to various Proposed Assumed Contracts in connection with the assumption
and assignment of such Proposed Assumed Contracts. The proposed cure amounts, if any, due
from the Debtors upon assumption and assignment of the Proposed Assumed Contracts (the “Cure
Amounts”) are also listed in Exhibit 1. Where applicable, Exhibit 1 notes (a) Proposed Assumed
Contracts with respect to which amendments are under negotiation and/or in the process of being
finalized, and (b) revisions to the Cure Amounts that were included in the Cure Notices.

    PLEASE TAKE FURTHER NOTICE THAT in accordance with and subject to
paragraph 23 of the Sale Order:

         (i) the Counterparties that are not set forth on Exhibit G to the Sale Order shall have until
February 4, 2021 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”) to file an
objection to the assumption and assignment to the Buyer of the Proposed Assumed Contracts that
relates to adequate assurance of future performance or a cure issue that could not have been raised
in an objection to any Cure Notice prior to the Sale Hearing and pertains to matters arising after
the Closing, and

        (ii) the Counterparties that are set forth on Exhibit G to the Sale Order shall have until the
Objection Deadline to file an objection to the assumption and assignment to the Buyer of the
Proposed Assumed Contracts on any grounds relating to section 365 of the Bankruptcy Code,
including assumption, assumption and assignment, adequate assurance of future performance, and
the cure of defaults.

    PLEASE TAKE FURTHER NOTICE THAT all objections to the assumption and
assignment of the Proposed Assumed Contracts must (a) be in writing, (b) state, with specificity,
the legal and factual bases thereof, and (c) be timely filed with the Court and served so as to be
actually received no later than the Objection Deadline by: (i) counsel for the Debtors, Greenberg
Traurig, LLP, (a) The Nemours Building, 1007 North Orange Street, Suite 1200, Wilmington, DE
19801 (Attn: Dennis A. Meloro (melorod@gtlaw.com) and (b) 77 West Wacker Dr., Suite 3100,
Chicago, IL 60601 (Attn: Nancy A. Peterman (petermann@gtlaw.com), Eric Howe
(howee@gtlaw.com), and Nicholas E. Ballen (ballenn@gtlaw.com)); (ii) the Office of the U.S.
Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Hannah
McCollum, Esq. (hannah.mccollum@usdoj.gov); (iii) counsel for the Debtors’ prepetition and
postpetition agent and lenders and the Buyer, (a) Winston & Strawn LLP, 200 Park Avenue, New
York, NY 10166, Attn: Carey D. Schreiber, Esq. (cschreiber@winston.com), Gregory M.
Gartland, Esq. (ggartland@winston.com) and Laura Krucks (lkrucks@winston.com), and (b)
Young Conaway Stargatt & Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801,
Attn: Joseph Barry, Esq. (jbarry@ycst.com) and Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com);
(iv) counsel for the DIP Agent and Prepetition Agent, Holland & Knight LLP, 150 N. Riverside
Plaza, Suite 2700, Chicago, IL 60606, Attn: Joshua Spencer (joshua.spencer@hklaw.com), Phillip
W.        Nelson       (phillip.nelson@hklaw.com),          and       Anastasia      Sotiropoulos
(anastasia.sotiropoulos@hklaw.com); (v) counsel for the Official Committee of Unsecured
Creditors, Berger Singerman, LLP, 1450 Brickell Avenue, Suite 1900, Miami, FL 33131 (Attn:
Brian G Rich (brich@bergersingerman.com) and Michael Niles (mniles@bergersingerman.com))

ACTIVE 54639884v4                                 2
              Case 20-12841-MFW         Doc 695       Filed 01/28/21    Page 6 of 34




and Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801
(Attn:    Bradford      Sandler     (bsandler@pszjlaw.com)         and     Colin     Robinson
(crobinson@pszjlaw.com)).

    PLEASE TAKE FURTHER NOTICE THAT pursuant to paragraph 23 of the Sale Order,
to the extent a Counterparty timely files an objection with respect to the assumption and
assignment of a Proposed Assumed Contract, the Debtors shall be authorized to settle or resolve
such objection pursuant to the terms of the Stalking Horse Purchase Agreement and the Sale Order
without further order from this Court; provided, however, that if the Debtors, Buyer, and objecting
Counterparty are unable to resolve such objection, the Debtors shall schedule the matter for hearing
on no less than five (5) Business Days’ notice.

    PLEASE TAKE FURTHER NOTICE THAT nothing in this notice or in the Designation
Notice shall (i) constitute an admission that a particular Proposed Assumed Contract is an
executory contract or unexpired lease within the meanings of the Bankruptcy Code, (ii) waive the
rights of the Buyer to withdraw its designation to assume and assign any Proposed Assumed
Contract in accordance with Section 2.6(c) of the Stalking Horse Purchase Agreement and the Sale
Order, including to deliver written notice designating any Proposed Assumed Contract for
rejection, or (iii) extend the Assumption Effective Date.



Dated: January 21, 2021                       GREENBERG TRAURIG, LLP

                                              /s/ Dennis A. Meloro
                                              Dennis A. Meloro (DE Bar No. 4435)
                                              1007 North Orange Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 661-7000
                                              Facsimile (302) 661-7360
                                              Email: melorod@gtlaw.com

                                              -and-

                                              Nancy A. Peterman (admitted pro hac vice)
                                              Eric Howe (admitted pro hac vice)
                                              Nicholas E. Ballen (admitted pro hac vice)
                                              77 West Wacker Dr., Suite 3100
                                              Chicago, Illinois 60601
                                              Telephone: (312) 456-8400
                                              Facsimile: (312) 456-8435
                                              Email:     petermann@gtlaw.com
                                                         howee@gtlaw.com
                                                         ballenn@gtlaw.com

                                              Counsel for the Debtors and Debtors in Possession


ACTIVE 54639884v4                                3
              Case 20-12841-MFW   Doc 695    Filed 01/28/21   Page 7 of 34




                                     Exhibit 1

                            (Proposed Assumed Contracts)




ACTIVE 54639884v4                        4
                                                                                                Case 20-12841-MFW                                Doc 695                  Filed 01/28/21             Page 8 of 34


                                                                                                                                                             Exhibit 1
                                                                                                                                                 (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                      Amendments
Exhibit Index                                                                                                                                                                                                                                        Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                               DEBTOR ENTITY NAME                   TYPE OF CONTRACT              CONTRACT / LEASE DESCRIPTION            Cure Amount
    No.                                                                                                                                                                                                                                                Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                        Finalized

                                                                                                                                                                                         CLUB NO. 7741 - PROVIDENCE REAL PROPERTY
     1          1525 SMITH STREET ASSOCIATES, LLC                                                              YF RHODE ISLAND, LLC               REAL PROPERTY LEASE                    LEASE - 1525 SMITH STREET, NORTH               $5,555.55                          X
                                                                                                                                                                                         PROVIDENCE, RI 02911
                                                                                                                                                                                         CLUB NO. 7397 - BETHANY HOME ROAD REAL
     2          16 BETHANY STATION, LLC                                  JAMES M SHOUGH                        YF BETHANNY, LLC                   REAL PROPERTY LEASE                    PROPERTY LEASE - 1515 E. BETHANY HOME RD,        $0.00           X                X
                                                                                                                                                                                         PHOENIX, AZ 85014
                                                                         GLOBAL REALTY AND                                                                                               CLUB NO. 7763 - BISCAYNE REAL PROPERTY
     3          79 BISCAYNE, L.L.C.                                                                            YOU FIT, LLC                       REAL PROPERTY LEASE                                                                   $9,129.59
                                                                         MANAGEMENT FL INC                                                                                               LEASE - 591 NE 79TH STREET, MIAMI, FL 33138
     4          ABC FINANCIAL SERVICES, LLC                                                                    YOUFIT HEALTH CLUBS, LLC           ABC BILLING SERVICES AGREEMENT         ABC BILLING SERVICES AGREEMENT                   $0.00
     5          AETNA (HEALTH, DENTAL, VISION)                           AETNA                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           EMP BENEF - HEALTH, DENTAL, VISION               $0.00
                                                                         AETNA LIFE INSURANCE
     6          AETNA LIFE INSURANCE COMPANY                                                                   YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           EMP BENEF - INSURANCE                            $0.00
                                                                         COMPANY
                                                                                                                                                                                         CLUB NO. 7760 - GARLAND REAL PROPERTY
     7          AJ REAL ESTATE INVESTMENTS, LLC                                                                YOU FIT, LLC                       REAL PROPERTY LEASE                    LEASE - 3265 BROADWAY SUITE 102, GARLAND,      $43,230.00        X                                 X
                                                                                                                                                                                         TX 75043
     8          ALL PHASE SECURITY, INC.                                 ALL PHASE SECURITY, INC               YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           OUTSIDESVC                                     $1,300.13
                                                                                                                                                                                         CLUB NO. 7788 - 7788 YF N LAUDERDALE REAL
     9          ARENA SHOPPES, LLLP                                                                            YF NORTH LAUDERDALE, LLC           REAL PROPERTY LEASE                    PROPERTY LEASE - 7346 W MCNAB RD, NORTH          $0.00           X                X
                                                                                                                                                                                         LAUDERDALE, FL 33068
     10         ASCAP                                                    ASCAP                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           LIC & FEES                                       $0.00
                                                                                                                                                                                         CLUB NO. 7456 - HUNTSVILLE REAL PROPERTY
                                                                         CHASE COMMERCIAL REAL
     11         BAILEY COVE, LLC                                                                               YF HUNTSVILLE, LLC                 REAL PROPERTY LEASE                    LEASE - 7900 BAILEY COVE RD STE# 10,           $3,834.35                          X
                                                                         ESTATE SVC
                                                                                                                                                                                         HUNTSVILLE, AL 35802
     12         BAY ALARM COMPANY                                                                              YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           OUTSIDESVC                                      $278.67
                                                                                                                                                                                         CLUB NO. 6439 - SUNRISE REAL PROPERTY
     13         BEACH HOLDING, INC.                                      FADI KALOUSIA LEASING MGR             B-FIT HEALTH CLUB, LLC             REAL PROPERTY LEASE                    LEASE - 2101 N UNIVERSITY DRIVE, SUNRISE,        $0.00
                                                                                                                                                                                         FL 33322
                                                                                                                                                                                         CLUB NO. 7765 - OLNEY REAL PROPERTY
     14         BLDG-ICS OLNEY, LLC                                      WHARTON REALTY GROUP INC              YF OLNEY, LLC                      REAL PROPERTY LEASE                    LEASE - 101 EAST OLNEY AVENUE,                   $0.00           X                                 X
                                                                                                                                                                                         PHILADELPHIA, PA 19120
                                                                                                                                                                                         CLUB NO. 7370 - BOYNTON REAL PROPERTY
     15         BOYNTON BEACH MALL, LLC                                                                        YF BOYNTON MALL, LLC               REAL PROPERTY LEASE                    LEASE - 801 N CONGRESS AVE SUITE 8142,           $0.00           X                X
                                                                                                                                                                                         BOYNTON BEACH, FL 33426
                                                                                                                                                                                         CLUB NO. 7738 - SPRING ROCK GREEN
                                                                                                                                                                                         CHIPPENHAM PKWY REAL PROPERTY LEASE -
     16         BSF RICHMOND, LP                                         BOND COMPANIES INC                    YOU FIT, LLC                       REAL PROPERTY LEASE                                                                   $25,000.00        X                X
                                                                                                                                                                                         7100 MIDLOATHIAN TURNPIKE, RICHMOND, VA
                                                                                                                                                                                         23225
                                                                                                                                                                                         CLUB NO. 7361 - VENICE REAL PROPERTY
     17         CAPITAL GROWTH OF VENICE, LLC                            STEVEN P LIPKINS                      YF VENICE, LLC                     REAL PROPERTY LEASE                    LEASE - 1228 JACARANDA BLVD, VENICE, FL          $0.00           X                                 X
                                                                                                                                                                                         34292
                                                                                                                                                                                         CLUB NO. 7435 - CARROLLWOOD REAL
     18         CARROLLWOOD PARTNERS, LLC                                IDEAL MANAGEMENT CO                   YF CARROLLWOOD, LLC                REAL PROPERTY LEASE                    PROPERTY LEASE - 14350 N DALE MABRY HWY,       $90,414.40        X
                                                                                                                                                                                         TAMPA, FL 33618
     19         CBIZ MHM, LLC                                                                                  YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           CAPX FURN                                        $0.00
                                                                                                                                                                                         CLUB NO. 7757 - CEDAR HILLS REAL PROPERTY
                                                                         VICTORY REAL ESTATE
     20         CEDAR HILLS CONSOLIDATED, LLC                                                                  YOU FIT, LLC                       REAL PROPERTY LEASE                    LEASE - 3566 BLANDING BLVD. SUITE 01,            $0.00           X                X
                                                                         INVESTMENTS LLC
                                                                                                                                                                                         JACKSONVILLE, FL 33442
                                                                                                                                                                                         CLUB NO. 7460 - ALTAMONTE TOWN CENTER
     21         CH REALTY VII/R ORLANDO ALTAMONTE, L.L.C.                ASSET MANAGER ALTAMONTE               YOU FIT, LLC                       REAL PROPERTY LEASE                    REAL PROPERTY LEASE - 140 CRANES ROOST           $0.00           X                                 X
                                                                                                                                                                                         BLVD, ALTAMONTE SPRINGS, FL 32701
     22         CHAMPION ENERGY SERVICES                                                                       YOU FIT, LLC                       NON-LEASE CONTRACT/AGREEMENT           UTILITIES                                      $3,417.20
     23         CIGNA (LIFE INSURANCE)                                                                         YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           EMP BENEF - INSURANCE                            $0.00
     24         CLOUD-ONSITE TECHNOLOGIES INC                                                                  YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           ADV                                              $0.00
                                                                                                                                                                                         CLUB NO. 7385 - CORTEZ (W BRADENTON) REAL
                                                                         COMMONWEALTH COMMERCIAL
     25         CLOVER CORTEZ LLC                                                                              YOU FIT EIGHT, LLC                 REAL PROPERTY LEASE                    PROPERTY LEASE - 5574 CORTEZ ROAD W,           $5,098.53                          X
                                                                         PARTNERS
                                                                                                                                                                                         BRADENTON, FL 34210
     26         COLONIAL LIFE & ACCIDENT INSURANCE                                                             YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT           EMP BENEF - INSURANCE                            $0.00           X

     27         COMDATA                                                                                        YouFit Health Clubs, LLC           CORPORATE PAYMENT SOLUTION AGREEMENT   CORPORATE PAYMENT SOLUTION AGREEMENT             $0.00           X

           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                               Page 1 of 6
                                                                                                Case 20-12841-MFW                              Doc 695                  Filed 01/28/21          Page 9 of 34


                                                                                                                                                           Exhibit 1
                                                                                                                                               (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                Amendments
Exhibit Index                                                                                                                                                                                                                                  Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                             DEBTOR ENTITY NAME                   TYPE OF CONTRACT           CONTRACT / LEASE DESCRIPTION           Cure Amount
    No.                                                                                                                                                                                                                                          Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                  Finalized
                                                                                                                                                                                    CLUB NO. 7457 - MARKET AT SOUTHSIDE REAL
     28         COMPTON PROPERTIES, LLLP                                 REAL ESTATE DEPT                      YOU FIT, LLC                     REAL PROPERTY LEASE                 PROPERTY LEASE - 2847 S. ORANGE AVE,            $0.00                            X
                                                                                                                                                                                    ORLANDO, FL 32806
     29         CORNERSTONE ONDEMAND, INC.                                                                     YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        LIC & FEES                                      $0.00
                                                                                                                                                                                    CLUB NO. 7455 - DEERFIELD REAL PROPERTY
                                                                         SELECT STRATEGIES
     30         CP DEERFIELD, LLC                                                                              YF DEERFIELD, LLC                REAL PROPERTY LEASE                 LEASE - 4032 W HILLSBORO BLVD, DEERFIELD        $0.00           X                X
                                                                         BROKERAGE
                                                                                                                                                                                    BEACH, FL 33442
                                                                                                                                                                                    CLUB NO. 7432 - PP2 REAL PROPERTY LEASE -
     31         CP PEMBROKE PINES, LLC                                   THE CORNFELD GROUP                    YF PINES BOULEVARD, LLC          REAL PROPERTY LEASE                                                              $301,802.89                         X
                                                                                                                                                                                    10840 PINES BLVD, PEMBROKE PINES, FL 33026
                                                                                                                                                                                    CLUB NO. 7396 - OKEECHOBEE REAL
     32         CROSS COUNTY OWNER, LLC                                                                        YF OKEECHOBEE, LLC               REAL PROPERTY LEASE                 PROPERTY LEASE - 4354 OKEECHOBEE BLVD,        $39,864.94
                                                                                                                                                                                    WEST PALM BEACH, FL 33409
                                                                                                                                                                                    CLUB NO. 7348 - KENDALL REAL PROPERTY
     33         CROSSINGS SHOPPING VILLAGE ASSOCIATES LLLP                                                     YF KENDALL, LLC                  REAL PROPERTY LEASE                                                               $24,999.99        X                                 X
                                                                                                                                                                                    LEASE - 13065 SW 112TH ST, MIAMI, FL 33186
     34         DAASLY, INC                                                                                    YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        MISC                                          $20,000.00
                                                                                                                                                                                    CLUB NO. 7797 - DANIA POINT REAL PROPERTY
     35         DANIA LIVE 1748, LLC                                                                           YF DANIA POINTE LLC              REAL PROPERTY LEASE                 LEASE - 140 SOUTH COMPASS WAY, DANIA            $0.00           X                                 X
                                                                                                                                                                                    BEACH, FL 33004
                                                                                                                                                                                    CLUB NO. 7781 - RANDALLSTOWN REAL
     36         DDS LIBERTY ROAD, LLC                                                                          YF RANDALLSTOWN, LLC             REAL PROPERTY LEASE                 PROPERTY LEASE - 8606 LIBERTY RD.,            $32,441.30                         X
                                                                                                                                                                                    RANDALLSTOWN, MD 21133
     37         DEX IMAGING LLC (STAPLES)                                                                      YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        OFC & COMP                                    $3,043.38
                                                                                                                                                                                    CLUB NO. 7780 - MIAMI HAMMOCKS REAL
                DIM VASTGOED, N.V.
     38                                                                  LEGAL DEPT                            YF HAMMOCK LLC                   REAL PROPERTY LEASE                 PROPERTY LEASE - 10201 HAMMOCKS BLVD          $10,894.06        X                X
                                                                                                                                                                                    SUITE 130, MIAMI, FL 33196
                DIRECTTV NATIONAL ACCOUNT COMMERCIAL
     39                                                                                                        YOU FIT, LLC                     NON-LEASE CONTRACT/AGREEMENT        UTILITIES                                       $0.00
                CUSTOMER AGREEMENT
     40         DOMO                                                                                           YOU FIT, LLC                     NON-LEASE CONTRACT/AGREEMENT        OFC & COMP                                      $0.00
                                                                                                                                                                                    CLUB NO. 7752 - RICHARDSON REAL PROPERTY
     41         EBLR, LLC                                                LEON CAPITAL GROUP                    YOU FIT, LLC                     REAL PROPERTY LEASE                 LEASE - 111 N PLANO ROAD, RICHARDSON, TX      $46,702.19                         X
                                                                                                                                                                                    75081
                                                                                                                                                                                    CLUB NO. 7411 - PINES ISLAND REAL
     42         EQUITY ONE (FLORIDA PORTFOLIO) LLC.                      LEGAL DEPT                            YF PINE ISLAND, LLC              REAL PROPERTY LEASE                 PROPERTY LEASE - 8942 W STATE ROAD 84,        $10,212.33        X
                                                                                                                                                                                    DAVIE, FL 33324
                                                                                                                                                                                    CLUB NO. 7798 - FLAGLER REAL PROPERTY
                FLAGLER S.C., LLC
     43                                                                                                        YF FLAGLER LLC                   REAL PROPERTY LEASE                 LEASE - 8311 WEST FLAGLER STREET, MIAMI,        $0.00           X                                 X
                                                                                                                                                                                    FL 33144
     44         FORTRESS SECURITY, LLC                                                                         YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        OUTSIDESVC                                    $1,777.70
     45         FORTRESS SECURITY, LLC                                                                         YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        OUTSIDESVC                                      $0.00
     46         FORTRESS SECURITY, LLC                                                                         YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        OUTSIDESVC                                      $0.00
                                                                                                                                                                                    CLUB NO. 7743 - COCO WALK REAL PROPERTY
     47         FRIT COCOWALK OWNER, LLC                                 PROPERTY ONE INC                      YOU FIT, LLC                     REAL PROPERTY LEASE                 LEASE - 3015 GRAND AVE SUITE #: 311,         $115,188.33
                                                                                                                                                                                    COCONUT GROVE, FL 33133
                                                                                                                                                                                    CLUB NO. 7334 - WELLINGTON REAL PROPERTY
     48         FWI 16, LLC                                              BRUCE STRUMPF INC                     YF WELLINGTON, LLC               REAL PROPERTY LEASE                 LEASE - 13865 WELLINGTON TRACE -C,            $40,000.00        X                                 X
                                                                                                                                                                                    WELLINGTON, FL 33414
                                                                                                                                                                                    CLUB NO. 7442 - GATEWAY REAL PROPERTY
     49         GATEWAY RETAIL CENTER, LLC                               TERRANOVA CORP                        YF GATEWAY, LLC                  REAL PROPERTY LEASE                 LEASE - 5920 NORWOOD AVE SUITE 2,             $5,857.31
                                                                                                                                                                                    JACKSONVILLE, FL 32208
                                                                                                                                                                                    CLUB NO. 7736 - UNIVERSITY TOWN CENTER
     50         GATOR ARGATE GAINESVILLE, LLC                                                                  YOU FIT, LLC                     REAL PROPERTY LEASE                 REAL PROPERTY LEASE - 3345 SW 34TH            $7,573.24
                                                                                                                                                                                    STREET, GAINESVILLE, FL 32608
                                                                                                                                                                                    CLUB NO. 7434 - GREENACRES REAL
     51         GATOR GREEN ACRES, LTD.                                                                        YF GREENACRES, LLC               REAL PROPERTY LEASE                 PROPERTY LEASE - 3911B JOG ROAD,              $7,572.33
                                                                                                                                                                                    GREENACRES, FL 33467
     52         GLASSDOOR, INC                                                                                 YOU FIT, LLC                     NON-LEASE CONTRACT/AGREEMENT        PROF FEES                                       $0.00
     53         GLOBAL MUSIC RIGHTS, LLC                                                                       YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT        LIC & FEES                                      $0.00
                                                                                                                                                                                    CLUB NO. 7358 - TAMPA REAL PROPERTY
                                                                         GLOBAL REALTY AND
     54         GLOBAL NORTH BAY, LLC                                                                          YF RACETRACK, LLC                REAL PROPERTY LEASE                 LEASE - 13891 W HILLSBOROUGH AVE, TAMPA,      $8,227.85
                                                                         MANAGEMENT FL INC
                                                                                                                                                                                    FL 33635
     55         GOOGLE INC                                                                                     YOUFIT HEALTH CLUBS, LLC         NON-LEASE CONTRACT/AGREEMENT                                                      $23,255.93        X
           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                             Page 2 of 6
                                                                                              Case 20-12841-MFW                                 Doc 695                   Filed 01/28/21      Page 10 of 34


                                                                                                                                                             Exhibit 1
                                                                                                                                                 (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                    Amendments
Exhibit Index                                                                                                                                                                                                                                      Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                              DEBTOR ENTITY NAME                    TYPE OF CONTRACT            CONTRACT / LEASE DESCRIPTION            Cure Amount
    No.                                                                                                                                                                                                                                              Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                      Finalized
     56         GREAT AMERICAN INSURANCE COMPANY                         SPECIALTY ACCOUNTING                  YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         INSURANCE                                        $0.00
                                                                                                                                                                                       CLUB NO. 7363 - MIAMI REAL PROPERTY LEASE -
     57         GRI-EQY (CONCORD) LLC                                    LEGAL DEPT                            YF CONCORD, LLC                    REAL PROPERTY LEASE                                                                 $10,144.26        X                X
                                                                                                                                                                                       3900 SW 112TH AVE, MIAMI, FL 35868
                                                                                                                                                                                       CLUB NO. 7438 - MIAMI 3 REAL PROPERTY
     58         GRI-EQY (QUAIL ROOST) LLC                                LEGAL DEPT                            YF QUAIL ROOST, LLC                REAL PROPERTY LEASE                                                                   $0.00           X                X
                                                                                                                                                                                       LEASE - 20001 SW 127TH AVE, MIAMI, FL 33177
                                                                                                                                                                                       CLUB NO. 7369 - SUWANEE REAL PROPERTY
     59         HORIZON VILLAGE SC LLC                                   JBL ASSET MANAGEMENT LLC              YF SUWANEE, LLC                    REAL PROPERTY LEASE                  LEASE - 2855 LAWRENCEVILLE SUWANEE RD,           $0.00           X                X
                                                                                                                                                                                       SUITE 500, SUWANEE, GA 30024
                                                                                                                                                                                       CLUB NO. 7349 - SINGLETON (NORCROSS) REAL
     60         HRP SINGLETON SQUARE PARTNERS, L.P.                                                            YF SINGLETON, LLC                  REAL PROPERTY LEASE                  PROPERTY LEASE - 6000 SINGLETON RD, SUITE      $6,405.40                          X
                                                                                                                                                                                       321, NORCROSS, GA 30093
                                                                                                                                                                                       CLUB NO. 6441 - PEMBROKE PINES REAL
     61         INNEX II, LLC                                                                                  SIX B-FIT, LLC                     REAL PROPERTY LEASE                  PROPERTY LEASE - 9057 TAFT ST, PEMBROKE        $2,666.67
                                                                                                                                                                                       PINES, FL 33024
                                                                                                                                                                                       CLUB NO. 7368 - WEST KENDALL REAL
     62         IRT PARTNERS, L.P.                                       LEGAL DEPT                            YF LAGO MAR, LLC                   REAL PROPERTY LEASE                  PROPERTY LEASE - 15762 SW 72ND ST, MIAMI,      $10,214.12        X
                                                                                                                                                                                       FL 33192
                                                                                                                                                                                       CLUB NO. 7360 - UNIGOLD REAL PROPERTY
     63         IRT PARTNERS, LP                                         LEGAL DEPT                            YF UNIGOLD, LLC                    REAL PROPERTY LEASE                  LEASE - 7706 UNIVERSITY BLVD., WINTER PARK,    $8,410.50         X                X
                                                                                                                                                                                       FL 32792
                                                                                                                                                                                       CLUB NO. 7729 - SPRING CREEK REAL
     64         JAHCO SPRING CREEK VILLAGE, L.L.C.                       JAH REALTY LP                         YF SPRING CREEK, LLC               REAL PROPERTY LEASE                  PROPERTY LEASE - 7989 BELT LINE RD             $6,409.05                          X
                                                                                                                                                                                       STE#200, DALLAS, TX 35248
                                                                                                                                                                                       CLUB NO. 7384 - TUTTLE REAL PROPERTY
     65         JEM INVESTMENTS, LTD.                                                                          YOU FIT SEVEN, LLC                 REAL PROPERTY LEASE                  LEASE - 3840 S TUTTLE AVE, SARASOTA, FL       $178,994.86                         X
                                                                                                                                                                                       34239
                                                                                                                                                                                       CLUB NO. 7753 - PROMENADE REAL PROPERTY
     66         JLJI PC, LLC                                             REDEVCO MANAGEMENT                    YOU FIT, LLC                       REAL PROPERTY LEASE                  LEASE - 11237 SW 152ND STREET, MIAMI, FL       $13,855.80        X                X
                                                                                                                                                                                       33157
                                                                                                                                                                                       CLUB NO. 7393 - PORT CHARLOTTE REAL
                                                                         EDENS AND AVANT
     67         JLJI PC, LLC PROMENADES MALL (E&A) LLC                                               YF PORT CHARLOTTE, LLC                       REAL PROPERTY LEASE                  PROPERTY LEASE - 3280 TAMIAMI TRAIL SUITE      $20,000.00        X                X
                                                                         INVESTMENTS LTD PARTNERSHIP
                                                                                                                                                                                       33, PORT CHARLOTTE, FL 33952
     68         JOHNSON CONTROLS                                                                               YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         OUTSIDESVC                                       $0.00
                                                                                                                                                                                       CLUB NO. 7759 - PINELLAS PARK REAL
     69         JUNGLE SHORES, LLC                                                                             YOU FIT PINELLAS PARK, LLC         REAL PROPERTY LEASE                  PROPERTY LEASE - 6421 66TH STREET NORTH,         $0.00           X                X
                                                                                                                                                                                       PINELLAS PARK, FL 33781
                                                                                                                                                                                       CLUB NO. 7794 - LARGO-MISSOURI AVE REAL
     70         KIMZAY OF FLORIDA, INC.                                                                        YF LARGO PLAZA LLC                 REAL PROPERTY LEASE                  PROPERTY LEASE - 1111 N. MISSOURI AVENUE,        $0.00           X                                 X
                                                                                                                                                                                       LARGO, FL 33770
                                                                                                                                                                                       CLUB NO. 7446 - CORAL WAY REAL PROPERTY
     71         KIRELAND CORAL TERRACE , LLC                             PAN AMERICAN GROUP                    YF CORAL WAY, LLC                  REAL PROPERTY LEASE                                                                   $0.00           X                X
                                                                                                                                                                                       LEASE - 7070 SW 24TH ST, MIAMI, FL 33155
                                                                                                                                                                                       CLUB NO. 7378 - ST. PETE REAL PROPERTY
     72         KIZMAY OF FLORIDA, INC.                                                                        YOU FIT-ONE, LLC                   REAL PROPERTY LEASE                  LEASE - 6161 9TH AVE NORTH, ST                   $0.00                                             X
                                                                                                                                                                                       PETERSBURG, FL 33710
                                                                                                                                                                                       CLUB NO. 7394 - LAFAYETTE (MAHAN DRIVE)
     73         LAFAYETTE PLACE OMV, LLC                                                                       YF LAFAYETTE PLACE, LLC            REAL PROPERTY LEASE                  REAL PROPERTY LEASE - 3111 MAHAN DRIVE           $0.00           X                                 X
                                                                                                                                                                                       SUITE 12, TALLAHASSEE, FL 32308
                                                                                                                                                                                       CLUB NO. 6437 - LANTANA REAL PROPERTY
     74         LARISE ATLANTIS, INC.                                                                          YF LANTANA, LLC                    REAL PROPERTY LEASE                  LEASE - 6198 S CONGRESS AVE, #B, LANTANA,        $0.00           X                                 X
                                                                                                                                                                                       FL 33462
                                                                                                                                                                                       CLUB NO. 7447 - LAUDERDALE LAKES REAL
                                                                         BLACK ROCK PARTNERS LTD
     75         LAUDERDALE MARKETPLACE INVESTMENTS, LLC                                                        YF LAUDERDALE LAKES, LLC           REAL PROPERTY LEASE                  PROPERTY LEASE - 3708 WEST OAKLAND PARK        $7,589.21
                                                                         AUTHORIZED AGENT
                                                                                                                                                                                       BLVD, LAUDERDALE LAKES, FL 33311
                                                                                                                                                                                       CLUB NO. 7739 - MANHATTAN REAL PROPERTY
     76         LAURICELLA MANHATTAN, L.L.C.                             MR LOUIS LAURICELLA                   YOU FIT, LLC                       REAL PROPERTY LEASE                  LEASE - 2424 MANHATTAN BLVD., HARVEY, LA       $76,147.77                         X
                                                                                                                                                                                       70058
                                                                                                                                                                                       CLUB NO. 7762 - ALAFAYA COMMONS REAL
                                                                         THE SHOPPING CENTER GROUP
     77         LBX ALAFAYA, LLC                                                                               YOU FIT, LLC                       REAL PROPERTY LEASE                  PROPERTY LEASE - 11792 E COLONIAL DRIVE,       $35,000.00        X                X
                                                                         LLC
                                                                                                                                                                                       ORLANDO, FL 32817
     78         LES MILL UNITED STATES TRADING, INC.                                                           YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         MISC                                             $0.00
     79         LINA                                                                                           YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         EMP BENEF                                        $0.00           X
           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                               Page 3 of 6
                                                                                              Case 20-12841-MFW                                Doc 695                   Filed 01/28/21      Page 11 of 34


                                                                                                                                                            Exhibit 1
                                                                                                                                                (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                   Amendments
Exhibit Index                                                                                                                                                                                                                                     Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                             DEBTOR ENTITY NAME                    TYPE OF CONTRACT            CONTRACT / LEASE DESCRIPTION            Cure Amount
    No.                                                                                                                                                                                                                                             Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                     Finalized
                                                                                                                                                                                      CLUB NO. 7795 - LOCH RAVEN REAL PROPERTY
     80         LOCH RAVEN SHOPPING CENTER LLC                           ALLEN AND ROCKS INC                   YF LOCH RAVEN LLC                 REAL PROPERTY LEASE                  LEASE - 1700 E. NORTHERN PARKWAY,                $0.00           X                                 X
                                                                                                                                                                                      BALTIMORE, MD 21239
                                                                                                                                                                                      CLUB NO. 7335 - PARKLAND REAL PROPERTY
     81         MADE VENTURE HOLDINGS, LLC                               NEW GROUP MANAGEMENT                  YF PARKLAND, LLC                  REAL PROPERTY LEASE                  LEASE - 9535 WESTVIEW DRIVE, CORAL             $50,000.00        X                X
                                                                                                                                                                                      SPRINGS, FL 33076
                                                                                                                                                                                      CLUB NO. 7459 - MIDLOTHIAN REAL PROPERTY
     82         MIDLOTHIAN CENTER, LLC                                   CB RICHARD ELLIS                      YOU FIT, LLC                      REAL PROPERTY LEASE                  LEASE - 13583 MIDLOTHIAN TURNPIKE,             $9,870.26         X
                                                                                                                                                                                      MIDLOTHIAN, VA 23113
                                                                                                                                                                                      CLUB NO. 7750 - MIAMI 87TH AVE REAL
     83         MILTON COOPER                                                                                  YF MIAMI 110TH LLC                REAL PROPERTY LEASE                  PROPERTY LEASE - 8755 SW 24TH STREET,            $0.00           X                                 X
                                                                                                                                                                                      MIAMI, FL 33165
                                                                                                                                                                                      CLUB NO. 7730 - COURTHOUSE RD - OXBRIDGE
                                                                         MARYLAND FINANCIAL
     84         MOSAIC OXBRIDGE OWNERS, LLC                                                                    YOU FIT, LLC                      REAL PROPERTY LEASE                  REAL PROPERTY LEASE - 9923 HULL STREET         $50,000.00        X                X
                                                                         INVESTORS INC
                                                                                                                                                                                      ROAD, RICHMOND, VA 23236
     85         MOTUS CREATIVE                                                                                 YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         MISC                                             $0.00
     86         NEW HORIZON COMMUNICATIONS                                                                     YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         UTILITIES                                     $100,949.18
                                                                                                                                                                                      CLUB NO. 7387 - CRESTHAVEN REAL
     87         NG SHOPPES AT CRESTHAVEN, LLC                                                                  YOU FIT NINE, LLC                 REAL PROPERTY LEASE                  PROPERTY LEASE - 2601 S MILITARY TRAIL,        $58,631.55                         X
                                                                                                                                                                                      WEST PALM BEACH, FL 33415
                                                                                                                                                                                      CLUB NO. 7768 - HIALEAH REAL PROPERTY
     88         NIMA PLAZA, LLC                                                                                YF HIALEAH, LLC                   REAL PROPERTY LEASE                                                                   $0.00
                                                                                                                                                                                      LEASE - 5348 W 16TH AVE, HIALEAH, FL 33012
                                                                                                                                                                                      CLUB NO. 7362 - NORTH PORT REAL PROPERTY
     89         NORTH PORT OMV II, LLC                                   OM VENTURE REALTY                     YF NORTH PORT, LLC                REAL PROPERTY LEASE                  LEASE - 14979 TAMIAMI TRAIL, NORTH PORT, FL      $0.00           X                                 X
                                                                                                                                                                                      33883
                                                                                                                                                                                      CLUB NO. 7344 - HOLLYWOOD REAL PROPERTY
     90         OAKWOOD PLAZA LIMITED PARTNERSHIP                                                              YF HOLLYWOOD, LLC                 REAL PROPERTY LEASE                  LEASE - 3120 OAKWOOD BLVD, HOLLYWOOD, FL         $0.00           X                                 X
                                                                                                                                                                                      33020
                                                                                                                                                                                      CLUB NO. 7789 - 7789-MIAMI GARDENS REAL
                                                                         COHEN COMMERCIAL
     91         OFFICE DEPOT, INC.                                                                             YF MIAMI GARDENS, LLC             REAL PROPERTY LEASE                  PROPERTY LEASE - 19400 NW 27TH AVENUE,           $0.00           X                X
                                                                         MANAGEMENT
                                                                                                                                                                                      MIAMI GARDENS, FL 33056
     92         OPENSESAME                                                                                     YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         MISC                                             $0.00
     93         OPTUMHEALTH CARE SOLUTIONS, LLC                                                                YOU FIT, LLC                      NON-LEASE CONTRACT/AGREEMENT         REVENUE                                          $0.00
                                                                                                                                                                                      CLUB NO. 7388 - NORTH POMPANO REAL
     94         PARTRIDGE EQUITY GROUP I, LLC                                                                  YF POMPANO, LLC                   REAL PROPERTY LEASE                  PROPERTY LEASE - 3555 N FEDERAL HWY,          $159,271.32        X
                                                                                                                                                                                      POMPANO BEACH, FL 30339
                                                                                                                                                                                      CLUB NO. 7392 - MARGATE REAL PROPERTY
     95         PENN DUTCH PLAZA, LLC                                                                          YF MARGATE, LLC                   REAL PROPERTY LEASE                  LEASE - 3133 N STATE ROAD 7, MARGATE, FL         $0.00           X                                 X
                                                                                                                                                                                      33063
                                                                                                                                                                                      CLUB NO. 2602 - AUSTELL-EAST-WEST
                                                                                                                                                                                      CONNECTOR REAL PROPERTY LEASE - 2840
     96         PETINOS, LLC                                                                                   YF WEST COBB, LLC                 REAL PROPERTY LEASE                                                                 $59,000.00        X                                 X
                                                                                                                                                                                      EAST-WEST CONNECTOR, POWDER SPRINGS,
                                                                                                                                                                                      GA 30106
                                                                                                                                                                                      CLUB NO. 7728 - ALGIERS REAL PROPERTY
     97         PMAT ALGIERS PLAZA, L.L.C.                               PROPERTY ONE INC                      YOU FIT, LLC                      REAL PROPERTY LEASE                  LEASE - 3066 HOLIDAY DR, NEW ORLEANS, LA      $198,857.17                         X
                                                                                                                                                                                      70131
                                                                                                                                                                                       HEADQUARTERS REAL PROPERTY LEASE -
     98         POLYGLASS USA INC                                                                              YOUFIT HEALTH CLUBS, LLC          REAL PROPERTY LEASE                  1350 E NEWPORT CENTER DR, SUITE 110,           $7,275.80
                                                                                                                                                                                      DEERFIELD BEACH, FL 33442
     99         RED HAWK FIRE & SECURITY                                                                       YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         OUTSIDESVC                                       $0.00
    100         REDWIRE                                                                                        YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         OUTSIDESVC                                     $2,058.25
                                                                                                                                                                                      CLUB NO. 7336 - NOLE (MONROE) REAL
    101         RHODES-BOONE PARTNERS, LP                                                                      YF NOLES, LLC                     REAL PROPERTY LEASE                  PROPERTY LEASE - 2432 N MONROE STREET,           $0.00           X                                 X
                                                                                                                                                                                      TALLAHASSEE, FL 32303
                                                                                                                                                                                      CLUB NO. 7333 - LAND O LAKES REAL
                RPT REALTY, L.P. F/K/A RAMCO-GERSHENSON                                                                                                                               PROPERTY LEASE - 21707 VILLAGE LAKES
    102                                                                  GERSHENSON PROPERTIES LP              YF LAND O LAKES, LLC              REAL PROPERTY LEASE                                                                 $86,781.48        X
                PROPERTIES, LP                                                                                                                                                        SHOPPING CENTER DR, LAND O LAKES, FL
                                                                                                                                                                                      34639
    103         SADA SYSTEMS, INC                                                                              YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         LIC & FEES                                     $5,844.00
    104         SAFEGUARD                                                                                      YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         OUTSIDESVC                                       $0.00
    105         SALESFORCE                                                                                     YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         ADV                                              $0.00
    106         SALESFORCE                                                                                     YOUFIT HEALTH CLUBS, LLC          NON-LEASE CONTRACT/AGREEMENT         ADV                                              $0.00
           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                              Page 4 of 6
                                                                                              Case 20-12841-MFW                                 Doc 695                    Filed 01/28/21      Page 12 of 34


                                                                                                                                                             Exhibit 1
                                                                                                                                                 (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                   Amendments
Exhibit Index                                                                                                                                                                                                                                     Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                              DEBTOR ENTITY NAME                     TYPE OF CONTRACT            CONTRACT / LEASE DESCRIPTION          Cure Amount
    No.                                                                                                                                                                                                                                             Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                     Finalized
    107         SALESFORCE.COM, INC                                                                            YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          ADV                                            $0.00
                                                                                                                                                                                        CLUB NO. 7366 - DOUGLASVILLE REAL
    108         SCC MARKET SQUARE LLC                                    SITE CENTERS CORP                     YF DOUGLASVILLE, LLC               REAL PROPERTY LEASE                   PROPERTY LEASE - 9559 GEORGIA HWY 5,         $60,200.68                         X
                                                                                                                                                                                        SUITE 401, DOUGLASVILLE, GA 31035
                                                                                                                                                                                        CLUB NO. 7346 - SCOTTSDALE REAL PROPERTY
                                                                         ACF PROPERTY MANAGEMENT
    109         SCOTTSDALE RETAIL CENTER 02 LLC                                                                YF SCOTTSDALE, LLC                 REAL PROPERTY LEASE                   LEASE - 2845 N SCOTTSDALE RD, SUITE 160,     $9,548.17
                                                                         INC
                                                                                                                                                                                        SCOTTSDALE, AZ 85257
    110         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          MISC                                          $788.99
    111         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF BOCA RATON                      NON-LEASE CONTRACT/AGREEMENT          MISC                                           $0.00
    112         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF BOCA RATON                      NON-LEASE CONTRACT/AGREEMENT          MISC                                           $80.25
    113         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF CORAL SPRINGS                   NON-LEASE CONTRACT/AGREEMENT          MISC                                           $0.00
    114         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF DEERFIELD BEACH                 NON-LEASE CONTRACT/AGREEMENT          MISC                                           $0.00
    115         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF HOLLYWOOD OAKWOOD               NON-LEASE CONTRACT/AGREEMENT          MISC                                          $247.17
    116         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF LAGO MAR                        NON-LEASE CONTRACT/AGREEMENT          MISC                                          $111.35
    117         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF MARGATE                         NON-LEASE CONTRACT/AGREEMENT          MISC                                          $247.17
    118         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF MIAMI - QUAIL ROOST             NON-LEASE CONTRACT/AGREEMENT          MISC                                          $112.35
    119         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF OKEECHOBEE                      NON-LEASE CONTRACT/AGREEMENT          MISC                                          $112.35
    120         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF PEMBROKE PINES                  NON-LEASE CONTRACT/AGREEMENT          MISC                                          $247.17
    121         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF POMPANO NORTH                   NON-LEASE CONTRACT/AGREEMENT          MISC                                          $247.17
    122         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF POMPANO SOUTH                   NON-LEASE CONTRACT/AGREEMENT          MISC                                           $0.00
    123         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF WELLINGTON                      NON-LEASE CONTRACT/AGREEMENT          MISC                                          $112.35
    124         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF WEST PALM BEACH                 NON-LEASE CONTRACT/AGREEMENT          MISC                                          $112.35
    125         SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                         YF WESTON                          NON-LEASE CONTRACT/AGREEMENT          MISC                                          $461.17
                                                                                                                                                                                        CLUB NO. 6438 - BOCA RATON REAL PROPERTY
    126         SELIG ENTERPRISES, INC.                                                                        THREE B-FIT, LLC                   REAL PROPERTY LEASE                   LEASE - 1309 W PALMETTO PARK RD, BOCA        $4,570.06         X
                                                                                                                                                                                        RATON, FL 33486
    127         SESAC                                                                                          YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          LIC & FEES                                     $0.00
                                                                                                                                                                                        CLUB NO. 7364 - KENNESAW REAL PROPERTY
    128         SHILOH STATION, LLC                                      PHILLIPS EDISON                       YF SHILOH, LLC                     REAL PROPERTY LEASE                   LEASE - 3895 CHEROKEE ST SUITE 100,          $5,074.60         X                X
                                                                                                                                                                                        KENNESAW, GA 30144
    129         SPANNING CLOUD APPS LLC                                  SPANNING CLOUD APPS LLC               YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          ADV - SPANNING CONTRACT                        $0.00
                                                                                                                                                                                        CLUB NO. 6292 - MESQUITE REAL PROPERTY
    130         SPP SUNWEST PORTFOLIO, LLC                                                                     YOU FIT, LLC                       REAL PROPERTY LEASE                   LEASE - 2524 N GALLOWAY AVE, MESQUITE, TX    $3,181.80                          X
                                                                                                                                                                                        75150
                                                                         STAPLES CONTRACT &
    131         STAPLES BUSINESS ADVANTAGE                                                                     YOU FIT, LLC                       NON-LEASE CONTRACT/AGREEMENT          OFC & COMP                                     $0.00
                                                                         COMMERCIAL LLC
                                                                         STAPLES CONTRACT &
    132         STAPLES BUSINESS ADVANTAGE                                                                     YOU FIT, LLC                       NON-LEASE CONTRACT/AGREEMENT          OFC & COMP                                     $0.00
                                                                         COMMERCIAL LLC
    133         STAR 2 STAR COMMUNICATIONS LLC                                                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          UTILITIES                                    $13,779.87
    134         STAR 2 STAR COMMUNICATIONS LLC                                                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          UTILITIES                                      $0.00
    135         STAR 2 STAR COMMUNICATIONS LLC                                                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          UTILITIES                                      $0.00
    136         STAR 2 STAR COMMUNICATIONS LLC                                                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          UTILITIES                                      $0.00
    137         STAR 2 STAR COMMUNICATIONS LLC                                                                 YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          UTILITIES                                      $0.00                            X
                                                                                                                                                                                        CLUB NO. 7377 - WESTON REAL PROPERTY
    138         T.J. HEALTH & FITNESS, INC.                                                                    YF WESTON, LLC                     REAL PROPERTY LEASE                   LEASE - 15451 SW 13TH LANE, SUNRISE, FL      $17,753.78        X
                                                                                                                                                                                        33326
                                                                                                                                                                                        CLUB NO. 7339 - BOCA TOWN CENTER REAL
    139         THE TOWN CENTER AT BOCA RATON TRUST                      C/O MS MANAGEMENT ASSOC               YF TOWN CENTER, LLC                REAL PROPERTY LEASE                   PROPERTY LEASE - 6000 GLADES ROAD, SUITE       $0.00           X                X
                                                                                                                                                                                        1410, BOCA RATON, FL 33431
    140         TIVITY HEALTH SERVICES, LLC (SLIVER SNEAKERS)                                                  YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          REVENUE                                        $0.00
                                                                                                                                                                                        CLUB NO. 6443 - POMPANO REAL PROPERTY
                                                                         AS SUCCESSOR TO
    141         TKG-STORAGE MART PARTNERS PORTFOLIO, LLC                                                       FIVE B-FIT, LLC                    REAL PROPERTY LEASE                   LEASE - 401 S FEDERAL HWY, POMPANO             $0.00           X                X
                                                                         STORAGEMART II LLC
                                                                                                                                                                                        BEACH, FL 33062
                                                                                                                                                                                        YOU FIT, LLC 401(K) PROFIT SHARING PLAN
    142         TPS ANCILLARY SERVICES, LLC                                                                    YOU FIT, LLC                       BENEFITS                                                                             $0.00
                                                                                                                                                                                        AND TRUST PLAN
                                                                                                                                                                                        YOU FIT, LLC 401(K) PROFIT SHARING PLAN
    143         THE PENSION STUDIO                                                                             YOU FIT, LLC                       BENEFITS                                                                             $0.00
                                                                                                                                                                                        AND TRUST PLAN
    144         TRAVELERS                                                                                      YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT          INSURANCE - WORKERS COMPENSATION               $0.00
                                                                                                                                                                                        CLUB NO. 6440 - CORAL SPRINGS REAL
    145         TSC RAMBLEWOOD, LTD.                                                                           FOUR B-FIT, LLC                    REAL PROPERTY LEASE                   PROPERTY LEASE - 8301 W ATLANTIC BLVD,         $0.00           X                X
                                                                                                                                                                                        CORAL SPRINGS, FL 33071
           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                                Page 5 of 6
                                                                                              Case 20-12841-MFW                                 Doc 695                   Filed 01/28/21      Page 13 of 34


                                                                                                                                                             Exhibit 1
                                                                                                                                                 (Proposed Assumed Contracts List)

                                                                                                                                                                                                                                                                      Amendments
Exhibit Index                                                                                                                                                                                                                                        Revised Cure   Under Negotiation   Amendments
                                  CONTRACT PARTY                                       NAME 2                              DEBTOR ENTITY NAME                    TYPE OF CONTRACT            CONTRACT / LEASE DESCRIPTION              Cure Amount
    No.                                                                                                                                                                                                                                                Amount 1       and/or Being       Complete
                                                                                                                                                                                                                                                                        Finalized
    146         U.S. BANK EQUIPMENT FINANCE (RICOH)                      US BANK EQUIPMENT FINANCE             YF SE FLA, INC.                    NON-LEASE CONTRACT/AGREEMENT         OFC & COMP                                        $930.26
                                                                         THE ULTIMATE SOFTWARE
    147         ULTIMATE SOFTWARE GROUP, INC.                                                                  YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         PROF FEES                                         $500.00
                                                                         GROUP, INC
                                                                                                                                                                                       CLUB NO. 7766 - CORAL WAY II REAL PROPERTY
    148         UNITED STATES DEVELOPMENT LTD.                                                                 YF CORAL WAY II, LLC               REAL PROPERTY LEASE                  LEASE - 11865 SW 26TH ST SUITE B13, MIAMI, FL      $0.00           X                X
                                                                                                                                                                                       33175
                                                                                                                                                                                       CLUB NO. 6771 - MIAMI REAL PROPERTY LEASE -
    149         UNIVERSITY SHOPPES, LLC                                                                        SEVEN B-FIT, LLC                   REAL PROPERTY LEASE                                                                  $139,787.06
                                                                                                                                                                                       1605 SW 107 AVENUE, MIAMI, FL 33165

    150         VERITIV OPERATING COMPANY                                                                      YOUFIT HEALTH CLUBS, LLC           NON-LEASE CONTRACT/AGREEMENT         OUTSIDESVC                                       $92,572.81
                                                                                                                                                                                       CLUB NO. 7444 - SANDALFOOT REAL PROPERTY
    151         WESTERN BEEF RETAIL, INC.                                CACTUS HOLDINGS INC                   YF SANDALFOOT, LLC                 REAL PROPERTY LEASE                  LEASE - 23078 SANDALFOOT PLAZA DR., BOCA           $0.00           X                X
                                                                                                                                                                                       RATON, FL 33428
                                                                                                                                                                                       CLUB NO. 7749 - TALLAHASSEE - UNIVERSITY
                                                                         STUDENT HOUSING SOLUTIONS                                                                                     NEAR FSU REAL PROPERTY LEASE - 2020 WEST
    152         WESTWOOD PLAZA, LLC                                                                            YF UNIVERSITY VILLAGE, LLC         REAL PROPERTY LEASE                                                                     $0.00                            X
                                                                         LLC                                                                                                           PENSACOLA STREET, SUITE 205,
                                                                                                                                                                                       TALLAHASSEE, FL 32304
                                                                                                                                                                                       CLUB NO. 7751 - NORTHRIDGE REAL PROPERTY
    153         WRI JT NORTHRIDGE, LP                                                                          YOU FIT, LLC                       REAL PROPERTY LEASE                  LEASE - 959 E COMMERCIAL BLD, OAKLAND              $0.00           X                X
                                                                                                                                                                                       PARK, FL 33334




           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)

           1. An X in this column indicates a revision to the Cure Amount that was included in the Cure Notices.
           ACTIVE\54843275.v1
           ACTIVE\54855305.v1                                                                                                                               Page 6 of 6
Case 20-12841-MFW   Doc 695   Filed 01/28/21   Page 14 of 34




                    EXHIBIT 2
                                        Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 15 of 34
                                                        YouFit Health Clubs, LLC, et al.
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 1 of 6                                                                                                                     01/21/2021 11:21:24 PM
000097P001-1447S-042                    000071P001-1447S-042                     000071P001-1447S-042                   000072P002-1447S-042
ASHBY & GEDDES PA                       BALLARD SPAHR LLP                        BALLARD SPAHR LLP                      BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                      LESLIE C HEILMAN;LAUREL D ROGLEN         LESLIE C HEILMAN;LAUREL D ROGLEN       DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR             919 N MARKET ST.,11TH FLOOR              919 N MARKET ST.,11TH FLOOR            1735 MARKET ST.,51ST FLOOR
P O BOX 1150                            WILMINGTON DE 19801-3034                 WILMINGTON DE 19801-3034               PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150                HEILMANL@BALLARDSPAHR.COM                ROGLENL@BALLARDSPAHR.COM               POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-042                    000094P001-1447S-042                     000095P001-1447S-042                   000073P001-1447S-042
BALLARD SPAHR LLP                       BARCLAY DAMON LLP                        BARCLAY DAMON LLP                      BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS         KEVIN M NEWMAN                           SCOTT L FLEISCHER                      BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR              BARCLAY DAMON TOWER                      1270 AVENUE OF THE AMERICAS STE 501    313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599              125 EAST JEFFERSON ST                    NEW YORK NY 10020                      TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM                SYRACUSE NY 13202                        SFLEISCHER@BARCLAYDAMON.COM            BRICH@BERGERSINGERMAN.COM
                                        KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-042                    000088P001-1447S-042                     006215P001-1447A-042                   006399S001-1447A-042
BERGER SINGERMAN LLP                    BIELLI & KLAUDER LLC                     BLDG-ICS OLNEY LLC                     BOYNTON BEACH MALL, LLC
MCIHAEL J NILES, ESQ                    DAVID M KLAUDER,ESQ                      WHARTON REALTY GROUP INC               WASHINGTON PRIME MANAGEMENT ASSOC LLC
313 NORTH MONROE ST.,STE 301            1204 N KING ST                           MARK MASSRY                            WP GLIMCHER INC
TALLAHASSEE FL 32301                    WILMINGTON DE 19801                      8 INDUSTRIAL WAY EAST 2ND FLOOR        180 EAST BROAD ST
MNILES@BERGERSINGERMAN.COM              DKLAUDER@BK-LEGAL.COM                    EATONTOWN NJ 07724                     COLUMBUS OH 43215
                                                                                 MARK@WHARTONREALTYGROUP.COM            ONATHAN.MARTIN@WASHINGTONPRIME.COM


006399S001-1447A-042                    000085P001-1447S-042                     000103P001-1447S-042                   006336P002-1447A-042
BOYNTON BEACH MALL, LLC                 BROWARD COUNTY ATTORNEY                  CITY OF PHILADELPHIA LAW DEPT          CLOVER CORTEZ LLC
WASHINGTON PRIME MANAGEMENT ASSOC LLC   SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY   MEGAN N HARPER,DEPUTY CITY SOLICITOR   CHAD KELLER
WP GLIMCHER INC                         GOVERNMENT CENTER STE 423                MUNICIPAL SERVICES BUILDING            601 N ASHLEY DR STE 700
180 EAST BROAD ST                       115 SOUTH ANDREWS AVE                    1401 JFK BLVD 5TH FLOOR                TAMPA FL 33602
COLUMBUS OH 43215                       FORT LAUDERDALE FL 33301                 PHILADELPHIA PA 19102-1595             CKELLER@CLOVER-PROPERTIES.COM
CHRISTINE.HEFLIN@WASHINGTNPRIME.COM     SANDRON@BROWARD.ORG                      MEGAN.HARPER@PHILA.GOV


006336S002-1447A-042                    000086P001-1447S-042                     000107P002-1447S-042                   006169S002-1447A-042
CLOVER CORTEZ LLC                       COLEMAN & DEMPSEY LLP                    COOPER LEVENSON P.A.                   CROSS COUNTY ASSOCIATES LIMITED PARTNERSHIP
COMMONWEALTH COMMERCIAL PARTNERS        ARLENE L COLEMAN                         STACEY MATTIA                          CROSS COUNTY OWNER, LLC
CATHY STERRETT                          TWO RAVINIA DRIVE STE 1250               30 FOX HUNT DRIVE                      DEBBY ZIEG MAINTENANCE DEPT
400 NORTH ASHLEY DR                     ATLANTA GA 30346                         BEAR DE 19701                          3611 14TH AVE
STE 1900                                ACOLEMAN@COLEMAN-DEMPSEY.COM             SMATTIA@COOPERLEVENSON.COM             STE 420
TAMPA FL 33602                                                                                                          BROOKLYN NY 11218
CSTERRETT@COMMONWEALTHCOMMERCIAL.COM                                                                                    maintenance@madisonprop.com

011924S002-1447A-042                    006169S001-1447A-042                     011924S001-1447A-042                   006659P002-1447A-042
CROSS COUNTY OWNER LLC                  CROSS COUNTY OWNER, LLC                  CROSS COUNTY OWNER, LLC                DAASLY INC
DEBBY ZIEG MAINTENANCE DEPT             LOCKBOX 865080                           LOCKBOX 865080                         8004 NW 154 ST 632
3611 14TH AVE                           PO BOX 865080                            PO BOX 865080                          MIAMI LAKES FL 33016
STE 420                                 ORLANDO FL 32886                         ORLANDO FL 32886                       ADMIN@DAASLY.COM
BROOKLYN NY 11218                       JERRELL@MADISONPROP.COM                  JERRELL@MADISONPROP.COM
maintenance@madisonprop.com
                                                Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 16 of 34
                                                                YouFit Health Clubs, LLC, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 2 of 6                                                                                                                                01/21/2021 11:21:24 PM
006226S003-1447A-042                            000018P001-1447S-042                            000012P002-1447S-042                000008P001-1447S-042
DANIA LIVE 1748 LLC                             DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE
PO BOX 62045                                    BANKRUPTCY DEPT                                 CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX
NEWARK NJ 07101                                 CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898
SPHELPS@KIMCOREALTY.COM                         820 N FRENCH ST 6TH FL                          820 N FRENCH ST                     DOVER DE 19903
                                                WILMINGTON DE 19801                             WILMINGTON DE 19801                 DOSDOC_FTAX@STATE.DE.US
                                                ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


006205S002-1447A-042                            006670S001-1447A-042                            000091P001-1447S-042                000061P001-1447S-042
EBLR, LLC                                       EBLR, LLC                                       FERRY JOSEPH P.A.                   FROST BROWN TODD LLC
DE PRIMA LLC                                    DE PRIMA LLC                                    RICK S MILLER,ESQ                   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
EBLR LLC                                        EBLR LLC                                        824 MARKET ST.,STE 1000             3300 GREAT AMERICAN TOWER
700 FRONT ST                                    700 FRONT ST                                    P O BOX 1351                        301 EAST FOURTH ST
STE 2302                                        STE 2302                                        WILMINGTON DE 19899-1351            CINCINNATI OH 45202
SAN DIEGO CA 92102                              SAN DIEGO CA 92102                              RMILLER@FERRYJOSEPH.COM             RGOLD@FBTLAW.COM
DK@DEPRIMAVENTURES.COM                          DK@DEPRIMAVENTURES.COM

000061P001-1447S-042                            000061P001-1447S-042                            006180S001-1447A-042                006196S001-1447A-042
FROST BROWN TODD LLC                            FROST BROWN TODD LLC                            GATEWAY RETAIL CENTER LLC           GATOR ARGATE GAINESVILLE LLC
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   STARK & STARK                       STARK & STARK
3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER                       JOSEPH H. LEMKIN                    993 LENOX DRIVE
301 EAST FOURTH ST                              301 EAST FOURTH ST                              993 LENOX DRIVE                     LAWRENCEVILLE NJ 08648
CINCINNATI OH 45202                             CINCINNATI OH 45202                             LAWRENCEVILLE NJ 08648              jlemkin@stark-stark.com
ESEVERINI@FBTLAW.COM                            KHARDISON@FBTLAW.COM                            jlemkin@stark-stark.com


000081P001-1447S-042                            006176S002-1447A-042                            012437P002-1447A-042                000104P001-1447S-042
GATOR FLOWER MOUND LLC                          GATOR GREEN ACRES LTD                           GOOGLE LLC                          GRAY ROBINSON P.A.
MARK SHANDLER                                   STARK & STARK                                   WHITE AND WILLIAMS LLP AMY VULPIO   STEVEN J SOLOMON,ESQ
7850 NW 146TH ST.,4TH FLOOR                     JOESEPH H. LEMKIN                               1650 MARKET ST STE 1800             333 S.E. 2ND AVE.,STE 3200
MIAMI LAKES FL 33016                            993 LENOX DRIVE                                 PHILADELPHIA PA 19103               MIAMI FL 33131
MSHANDLER@GATORINV.COM                          LAWRENCEVILLE NJ 08648                          VULPIOA@WHITEANDWILLIAMS.COM        STEVEN.SOLOMON@GRAY-ROBINSON.COM
                                                JLEMKIN@STARK-STARK.COM


000002P001-1447S-042                            000003P001-1447S-042                            000004P002-1447S-042                000056P001-1447S-042
GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP               GREYLION
DENNIS A MELORO                                 NANCY A PETERMAN                                ERIC HOWE                           PERELLA WEINBERG PARTNERS LP
1007 NORTH ORANGE STREET                        77 WEST WACKER DRIVE                            77 WEST WACKER DRIVE                ELLEN ROSENBERG
SUITE 1200                                      SUITE 3100                                      SUITE 3100                          767 FIFTH AVENUE
WILMINGTON DE 19801                             CHICAGO IL 60601                                CHICAGO IL 60601                    NEW YORK NY 10153
MELOROD@GTLAW.COM                               PETERMANN@GTLAW.COM                             HOWEE@GTLAW.COM                     ellen@greylioncapital.com


000057P001-1447S-042                            006346S001-1447A-042                            006516S004-1447A-042                000105P001-1447S-042
GREYLION                                        GRI-EQY (QUAIL ROOST) LLC                       GRI-EQY (QUAIL ROOST) LLC           HILLSBOROUGH COUNTY TAX COLLECTOR
LATHAM & WATKINS LLP                            MARIA MUNERA ASST PROPERTY MGR                  MARIA MUNERA ASST PROPERTY MGR      BRIAN T FITZGERALD,ESQ
JOHAN (HANS) V. BRIGHAM                         JLL                                             JLL                                 SENIOR ASST COUNTY ATTORNEY
200 CLARENDON STREET                            PO BOX 972834                                   PO BOX 972834                       POST OFFICE BOX 1110
BOSTON MA 02116                                 MIAMI FL 33197                                  MIAMI FL 33197                      TAMPA FL 33601-1110
JOHAN.BRIGHAM@LW.COM                            MARIA.MUNERA@AM.JL.COM                          MARIA.MUNERA@AM.JL.COM              FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
                                                     Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 17 of 34
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 6                                                                                                                                                          01/21/2021 11:21:24 PM
000065P001-1447S-042                                 000065P001-1447S-042                               000060P001-1447S-042                                 000060P001-1447S-042
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                               HOLLAND & KNIGHT                                     HOLLAND & KNIGHT
ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI
1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS                           150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700
SUITE 1400                                           SUITE 1400                                         CHICAGO IL 60606                                     CHICAGO IL 60606
LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                               PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM
DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-042                                 006834P001-1447A-042                               006834P001-1447A-042                                 006834P001-1447A-042
HOLLAND & KNIGHT                                     HORIZON VILLAGE SC LLC                             HORIZON VILLAGE SC LLC                               HORIZON VILLAGE SC LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   JBL ASSET MANAGEMENT LLC                           JBL ASSET MANAGEMENT LLC                             JBL ASSET MANAGEMENT LLC
150 N RIVERSIDE PLAZA STE 2700                       2028 HARRISON ST                                   2028 HARRISON ST                                     2028 HARRISON ST
CHICAGO IL 60606                                     STE 202                                            STE 202                                              STE 202
ANASTASIA.SOTIROPOULOS@HKLAW.COM                     HOLLYWOOD FL 33020                                 HOLLYWOOD FL 33020                                   HOLLYWOOD FL 33020
                                                     STEFAN@JBLMGMT.COM                                 SABRINA@JBLMGMT.COM                                  MARC@JBLMGMT.COM


006834P001-1447A-042                                 006834P001-1447A-042                               006834P001-1447A-042                                 006834P001-1447A-042
HORIZON VILLAGE SC LLC                               HORIZON VILLAGE SC LLC                             HORIZON VILLAGE SC LLC                               HORIZON VILLAGE SC LLC
JBL ASSET MANAGEMENT LLC                             JBL ASSET MANAGEMENT LLC                           JBL ASSET MANAGEMENT LLC                             JBL ASSET MANAGEMENT LLC
2028 HARRISON ST                                     2028 HARRISON ST                                   2028 HARRISON ST                                     2028 HARRISON ST
STE 202                                              STE 202                                            STE 202                                              STE 202
HOLLYWOOD FL 33020                                   HOLLYWOOD FL 33020                                 HOLLYWOOD FL 33020                                   HOLLYWOOD FL 33020
EMIL@JBLMGMT.COM                                     ISABEL@JBLMGMT.COM                                 ACCOUNTING@JBLMGMT.COM                               JAKE@JBLMGMT.COM


006834P001-1447A-042                                 000082P001-1447S-042                               000093P001-1447S-042                                 000093P001-1447S-042
HORIZON VILLAGE SC LLC                               HULEN POINTE RETAIL LLC                            IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA
JBL ASSET MANAGEMENT LLC                             BO AVERY                                           CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING
2028 HARRISON ST                                     4801 HARBOR DRIVE                                  5628 CENTRAL AVE                                     5628 CENTRAL AVE
STE 202                                              FLOWER MOUND TX 75022                              ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707
HOLLYWOOD FL 33020                                   BO@TRIMARSH.COM                                    CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM




006193S002-1447A-042                                 011929S003-1447A-042                               000084P001-1447S-042                                 000075P002-1447S-042
JAHCO SPRING CREEK VILLAGE, LLC                      JAHCO SPRING CREEK VILLAGE, LLC                    JASON BLANK                                          KELLEY DRYE & WARREN LLP
JEFF NORMAN PRESIDENT                                JEFF NORMAN PRESIDENT                              JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT
JAH REALTY LP                                        JAH REALTY LP                                      EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB
1008 E HEFNER RD                                     1008 E HEFNER RD                                   7450 GRIFFIN RD.,STE 230                             101 PARK AVE
OKLAHOMA CITY OK 73131                               OKLAHOMA CITY OK 73131                             DAVIE FL 33314                                       NEW YORK NY 10178
JEFF.NORMAN@JAHCO.NET                                JEFF.NORMAN@JAHCO.NET                              JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM


000075P002-1447S-042                                 000075P002-1447S-042                               000075P002-1447S-042                                 006183S001-1447A-042
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                           KELLEY DRYE & WARREN LLP                             KIRELAND CORAL TERRACE , LLC
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                         ROBERT L LEHANE;MARK SCOTT                           MELISSA MUNCHICK ESQ
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                               PHILLIP A. WEINTRAUB                                 18851 NE 29TH AVE
101 PARK AVE                                         101 PARK AVE                                       101 PARK AVE                                         STE 303
NEW YORK NY 10178                                    NEW YORK NY 10178                                  NEW YORK NY 10178                                    AVENTURA FL 33180
MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM             PWEINTRAUB@KELLEYDRYE.COM                            MMUNCHICK@KB-ATTORNEYS.COM
                                                     Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 18 of 34
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 6                                                                                                                                                01/21/2021 11:21:24 PM
011753S001-1447A-042                                 011368P001-1447A-042                                 000080P001-1447S-042                      000066P001-1447S-042
KIZMAY OF FLORIDA INC                                LAURICELLA MANHATTAN LLC                             LAW OFFICES OF KENNETH L BAUM LLC         LINEBARGER GOGGAN BLAIR & SAMPSON LLP
500 North Broadway, Suite 201                        MR LOUIS LAURICELLA                                  KENNETH L BAUM.ESQ                        ELIZABETH WELLER
PO BOX 9010                                          1200 S CLEARVIEW PKWY                                167 MAIN ST                               2777 N STEMMONS FREEWAY STE 1000
JERICHO NY 11743                                     STE 1166                                             HACKENSACK NJ 07601                       DALLAS TX 75207
agraham@kimcorealty.com                              NEW ORLEANS LA 70123                                 KBAUM@KENBAUMDEBTSOLUTIONS.COM            DALLAS.BANKRUPTCY@PUBLICANS.COM
                                                     HTOUPS@LAURICELLALAND.COM


000066P001-1447S-042                                 000101P001-1447S-042                                 011369P001-1447A-042                      011749P001-1447A-042
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LOCH RAVEN SHOPPING CENTER LLC            MADE VENTURE HOLDINGS LLC
ELIZABETH WELLER                                     JOHN P DILLMAN                                       ALLEN AND ROCKS INC                       NEW GROUP MANAGEMENT
2777 N STEMMONS FREEWAY STE 1000                     P O BOX 3064                                         1960 GALLOWS RD                           1140 NE 163RD ST
DALLAS TX 75207                                      HOUSTON TX 77253-3064                                STE 300                                   STE 28
BETHW@PUBLICANS.COM                                  HOUSTON_BANKRUPTCY@PUBLICANS.COM                     VIENNA VA 22128                           N. MIAMI BEACH FL 33162
                                                                                                          RTURNER@ROCKSCO.COM                       TONY@NEWGROUPMGMT.COM


000089P001-1447S-042                                 000069P001-1447S-042                                 000090P001-1447S-042                      000064P001-1447S-042
MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC         MONZACK MERSKY BROWDER AND HOCHMAN PA
ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG                                         TARA LEDAY,ESQ                            RACHEL B MERSKY
1001 3RD AVE WEST                                    225 W MADISON ST                                     P O BOX 1269                              1201 N ORANGE ST.,STE 400
SUITE 240                                            PHOENIX AZ 85003                                     ROUND ROCK TX 78680                       WILMINGTON DE 19801
BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM                        RMERSKY@MONLAW.COM
LEGAL@TAXCOLLECTOR.COM


000007P002-1447S-042                                 000100P001-1447S-042                                 000102P001-1447S-042                      000102P001-1447S-042
OFFICE OF THE US TRUSTEE                             OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP
HANNAH MCCOLLUM                                      DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON       BRADFORD J SANDLER;COLIN R ROBINSON
844 KING ST                                          DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR               919 N MARKET ST.,17TH FLOOR
STE 2207                                             COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                       WILMINGTON DE 19801
WILMINGTON DE 19801                                  651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                      CROBINSON@PSZJLAW.COM
HANNAH.MCCOLLUM@USDOJ.GOV                            HARRISBURG PA 17121
                                                     RA-LI-UCTS-BANKRUPT@STATE.PA.US

011922P002-1447A-042                                 000063P001-1447S-042                                 000242S002-1447A-042                      006192S003-1447A-042
PARTRIDGE EQUITY GROUP I LLC                         PERDUE BRANDON FIELDER COLLINS & MOTT LLP            PMAT ALGIERS PLAZA, LLC                   PMAT ALGIERS PLAZA, LLC
KASSANDRA MOSCATO                                    EBONEY COBB                                          N3 REAL ESTATE                            N3 REAL ESTATE
SENIOR PROPERTY MANAGER                              500 E BORDER ST.,STE 640                             1240 N KIBALL AVE                         1240 N KIBALL AVE
1769 NE 33RD ST                                      ARLINGTON TX 76010                                   SOUTHLAKE TX 76092                        SOUTHLAKE TX 76092
POMPANO BEACH FL 33064                               ECOBB@PBFCM.COM                                      DHANLEY@N3REALESTATE.COM                  DHANLEY@N3REALESTATE.COM
KM@PARTRIDGEEQUITIES.COM


006815P001-1447A-042                                 006815S001-1447A-042                                 000067P001-1447S-042                      000067P001-1447S-042
POLYGLASS USA INC                                    POLYGLASS USA INC                                    RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA
DEPT 2663                                            THE SHOPPING CENTER GROUP                            JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
PO BOX 122663                                        TIFFANY GONZALEZ, PROPERTY MANAGER                   ONE RODNEY SQUARE                         ONE RODNEY SQUARE
DALLAS TX 75312-1238                                 300 GALLERIA PARKWAY                                 920 NORTH KING ST                         920 NORTH KING ST
AR@POLYGLASS.COM                                     12TH FLOOR                                           WILMINGTON DE 19801                       WILMINGTON DE 19801
                                                     ATLANTA GA 30339                                     KNIGHT@RLF.COM                            TERRANOVAFISSEL@RLF.COM
                                                     tiffany.gonzalez@tscg.com
                                                    Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 19 of 34
                                                                    YouFit Health Clubs, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 5 of 6                                                                                                                                                         01/21/2021 11:21:24 PM
000099P001-1447S-042                                000099P001-1447S-042                                000099P001-1447S-042                                000108P001-1447S-042
RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         ROBERTS LAW PLLC
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   KELLY ROBERTS,ESQ
920 NORTH KING ST                                   920 NORTH KING ST                                   920 NORTH KING ST                                   2075 MAIN ST.,STE 23
WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 SARASOTA FL 34237
STEELE@RLF.COM                                      SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                      KELLY@KELLYROBERTSLAW.COM




000087P001-1447S-042                                000087P001-1447S-042                                000078P001-1447S-042                                000079P001-1447S-042
SACKS TIERNEY PA                                    SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP
RANDY NUSSBAUM;PHILIP R RUDD                        RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ
4250 N DRINKWATER BLVD,,4TH FLOOR                   4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST
SCOTTSDALE AZ 85251                                 SCOTTSDALE AZ 85251                                 P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR
RANDY.NUSSBAUM@SACKSTIERNEY.COM                     PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186
                                                                                                        MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM


006847P001-1447A-042                                000020P001-1447S-042                                000021P001-1447S-042                                000062P001-1447S-042
SCOTTSDALE RETAIL CENTER 02 LLC                     SECURITIES AND EXCHANGE COMMISSION                  SECURITIES AND EXCHANGE COMMISSION                  SIMON PROPERTY GROUP INC
LAKE AND COBB PLC                                   SEC OF THE TREASURY OFFICE OF GEN COUNSEL           PHIL OFC BANKRUPTCY DEPT                            RONALD M TUCKER,ESQ
DON C FLETCHER                                      100 F ST NE                                         ONE PENN CTR                                        225 WEST WASHINGTON ST
1095 W RIO SALADO PKWY                              WASHINGTON DC 20549                                 1617 JFK BLVD STE 520                               INDIANAPOLIS IN 46204
STE 206                                             SECBANKRUPTCY@SEC.GOV                               PHILADELPHIA PA 19103                               RTUCKER@SIMON.COM
TEMPE AZ 85281                                                                                          SECBANKRUPTCY@SEC.GOV
DFLETCHER@LAKEANDCOBB.COM

000074P001-1447S-042                                000096P001-1447S-042                                000096P001-1447S-042                                000068P001-1447S-042
SINGER & LEVICK PC                                  SPOTTS FAIN PC                                      SPOTTS FAIN PC                                      STARK & STARK PC
MICHELLE E SHRIRO,ESQ                               NEIL MCCULLAGH;KARL A MOSES JR                      NEIL MCCULLAGH;KARL A MOSES JR                      JOSEPH H LEMKIN,ESQ
16200 ADDISON RD.,STE 140                           411 EAST FRANKLIN ST.,STE 600                       411 EAST FRANKLIN ST.,STE 600                       P O BOX 5315
ADDISON TX 75001                                    RICHMOND VA 23219                                   RICHMOND VA 23219                                   PRINCETON NJ 08543
MSHRIRO@SINGERLEVICK.COM                            NMCCULLAGH@SPOTTSFAIN.COM                           KMOSES@SPOTTSFAIN.COM                               JLEMKIN@STARK-STARK.COM




012407P001-1447A-042                                006133S003-1447A-042                                000009P001-1447S-042                                000077P001-1447S-042
THE PENSION STUDIO                                  TKG-STORAGE MART PARTNERS PORTFOLIO LLC             US ATTORNEY FOR DELAWARE                            WESTERNBURG & THORNTON PC
TPS ANCILLARY SVC LLC                               ANGEL MORALES REGIONAL MANAGER                      CHARLES OBERLY ELLEN SLIGHTS                        STEVEN THORNTON
1226 OMAR RD                                        2021 GRIFFIN RD                                     1313 NORTH MARKET ST                                10440 N CENTRAL EXPRESSWAY STE 800
WEST PALM BEACH FL 33405                            FT LAUDERDALE FL 33312                              WILMINGTON DE 19801                                 DALLAS TX 75231
INFO@THEPENSIONSTUDIO.COM                           ANGEL.MORALES@STORAGE-MART.COM                      USADE.ECFBANKRUPTCY@USDOJ.GOV                       STEVE@MWTLAW.COM




006202P001-1447A-042                                000070P001-1447S-042                                000098P001-1447S-042                                000023P001-1447S-042
WESTWOOD PLAZA LLC                                  WILES & WILES LLP                                   WINSTEAD PC                                         WINSTON & STRAWN
STUDENT HOUSING SOLUTIONS LLC                       VICTOR W NEWMARK,ESQ                                JASON A ENRIGHT                                     GREGORY M GARTLAND
COMMERCIAL PROPERTY MANAGER                         800 KENNESAW AVE.,STE 400                           500 WINSTEAD BUILDING                               200 PARK AVENUE
2020 WEST PENSACOLA ST STE #300                     MARIETTA GA 30060-7946                              2728 N HARWIID ST                                   NEW YORK NY 10166
TALLAHASSEE FL 32304                                BANKRUPTCY@EVICT.NET                                DALLAS TX 75201                                     GGARTLAND@WINSTON.COM
JENNIFER@STUDENTHOUSINGSOLUTIONS.COM                                                                    JENRIGHT@WINSTEAD.COM
                                                     Case 20-12841-MFW Doc 695 Filed 01/28/21 Page 20 of 34
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 6 of 6                                                                                                                                                           01/21/2021 11:21:24 PM
000022P001-1447S-042                                 000059P001-1447S-042                                 000092P001-1447S-042                                 000058P001-1447S-042
WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP
CAREY D SCHREIBER                                    MICHAEL T LEARY                                      KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST
NEW YORK NY 10166                                    LOS ANGELES CA 90071                                 WILMINGTON DE 19801                                  WILMINGTON DE 19801
CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM




000058P001-1447S-042                                 000058P001-1447S-042                                 000058P001-1447S-042
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




               Records Printed :                     127
Case 20-12841-MFW   Doc 695   Filed 01/28/21   Page 21 of 34




                    EXHIBIT 3
                                   Case 20-12841-MFW                  Doc 695   Filed 01/28/21             Page 22 of 34
                                                                  YouFit Health Clubs, LLC, et al.
                                                                          Exhibit Pages

Page # : 1 of 13                                                                                                                        01/21/2021 11:02:08 PM
006198P001-1447A-042               011754P001-1447A-042                          011754S001-1447A-042                      006214P001-1447A-042
1525 SMITH STREET ASSOCIATES LLC   16 BETHANY STATION LLC                        16 BETHANY STATION, LLC                   79 BISCAYNE LLC
139 CHARLES ST UNIT 216            JAMES M SHOUGH                                RED MOUNTAIN GROUP INC                    GLOBAL REALTY AND MANAGEMENT FL INC
BOSTON MA 02114                    4771 N 20TH STREET SUITE B22                  LEASE ADM                                 4125 NW 88TH AVE
                                   PHOENIX AZ 85016                              1234 E 17TH ST                            SUNRISE FL 33351
                                                                                 SANTA ANA CA 92701



006214S001-1447A-042               006214S002-1447A-042                          011876P001-1447A-042                      006322P001-1447A-042
79 BISCAYNE LLC                    79 BISCAYNE LLC                               ABC FINANCIAL SVC LLC                     AETNA
ALAN J MARCUS REGISTERED AGENT     GABRIEL NAVARRO                               MICHAEL ESCOBEDO COO                      PO BOX 804735
20803 BISCAYNE BLVD                9155 S DADELAND BLVD                          PO BOX 6800                               CHICAGO IL 60680-4108
AVENTURA FL 33180                  STE 1216                                      N LITTLE ROCK AR 72124
                                   MIAMI FL 33156



006365P001-1447A-042               006211P001-1447A-042                          006211S001-1447A-042                      000068P001-1447A-042
AETNA LIFE INSURANCE CO            AJ REAL ESTATE INVESTMENTS LLC                AJ REAL ESTATE INVESTMENTS LLC            ALL PHASE SECURITY INC
151 FARMINGTON AVE                 2323 CROWN RD                                 3265 BROADWAY BLVD                        114 49TH ST SOUTH
HARTFORD CT 06156                  DALLAS TX 75229                               STE 100                                   ST. PETERSBURG FL 33707
                                                                                 GARLAND TX 75043




006223P001-1447A-042               006223S001-1447A-042                          006330P001-1447A-042                      000017P001-1447S-042
ARENA SHOPPES LLLP                 ARENA SHOPPES LLLP                            ARENA SHOPPES LLLP                        ARIZONA ATTORNEY GENERAL'S OFFICE
3550 BISCAYNE BLVD STE 501         ONYX MANAGEMENT ENTERPRISES LLC               2150 CORAL WAY                            PO BOX 6123
STE 501                            2150 CORAL WAY STE 4A                         STE 4A                                    MD 7611
MIAMI FL 33137                     CORAL GABLES FL 33145                         MIAMI FL 33145                            PHOENIX AZ 85005-6123




011980P001-1447A-042               000097P001-1447S-042                          006331P001-1447A-042                      006422P001-1447A-042
ASCAP                              ASHBY & GEDDES PA                             BAILEY COVE, LLC                          BAILEY COVE, LLC
21678 NETWORK PL                   STACY L NEWMAN,ESQ                            CHASE COMMERCIAL REAL ESTATE SVC          CHASE COMMERCIAL REAL ESTATE SVC
CHICAGO IL 60673-1216              500 DELAWARE AVE, 8TH FLOOR                   PO BOX 18153                              7900 BAILEY COVE RD SE
                                   P O BOX 1150                                  HUNTSVILLE AL 35804                       HUNTSVILLE AL 35802
                                   WILMINGTON DE 19899-1150



000071P001-1447S-042               000072P002-1447S-042                          000094P001-1447S-042                      000095P001-1447S-042
BALLARD SPAHR LLP                  BALLARD SPAHR LLP                             BARCLAY DAMON LLP                         BARCLAY DAMON LLP
LESLIE C HEILMAN;LAUREL D ROGLEN   DAVID L POLLACK; LINDSEY ZIONTS               KEVIN M NEWMAN                            SCOTT L FLEISCHER
919 N MARKET ST.,11TH FLOOR        1735 MARKET ST.,51ST FLOOR                    BARCLAY DAMON TOWER                       1270 AVENUE OF THE AMERICAS STE 501
WILMINGTON DE 19801-3034           PHILADELPHIA PA 19103=7599                    125 EAST JEFFERSON ST                     NEW YORK NY 10020
                                                                                 SYRACUSE NY 13202



000062P001-1447A-042               006398P001-1447A-042                          006398S001-1447A-042                      000073P001-1447S-042
BAY ALARM CO                       BEACH HOLDING INC                             BEACH HOLDING INC                         BERGER SINGERMAN LLP
5130 COMMERCIAL CIR                696 NE 125TH ST                               BEACH HOLDING INC                         BRIAN G RICH,ESQ
CONCORD CA 94520                   NORTH MIAMI FL 33161                          PO BOX 611030                             313 NORTH MONROE ST.,STE 301
                                                                                 NORTH MIAMI FL 33261                      TALLAHASSEE FL 32301
                                           Case 20-12841-MFW                   Doc 695   Filed 01/28/21             Page 23 of 34
                                                                           YouFit Health Clubs, LLC, et al.
                                                                                   Exhibit Pages

Page # : 2 of 13                                                                                                                                    01/21/2021 11:02:08 PM
000076P001-1447S-042                       000088P001-1447S-042                           006215S001-1447A-042                         006399P001-1447A-042
BERGER SINGERMAN LLP                       BIELLI & KLAUDER LLC                           BLDG-ICS OLNEY LLC                           BOYNTON BEACH MALL LLC
MCIHAEL J NILES, ESQ                       DAVID M KLAUDER,ESQ                            MC CAUSLAND KEEN AND BUCKMAN                 180 EAST BROAD ST
313 NORTH MONROE ST.,STE 301               1204 N KING ST                                 259 N. RADNOR-CHESTER RD RADNOR CT STE 160   COLUMBUS OH 43215
TALLAHASSEE FL 32301                       WILMINGTON DE 19801                            RADNOR CT STE 160
                                                                                          RADNOR PA 19087



000085P001-1447S-042                       006197P001-1447A-042                           006149P001-1447A-042                         006149S001-1447A-042
BROWARD COUNTY ATTORNEY                    BSF RICHMOND LP                                CAPITAL GROWTH OF VENICE LLC                 CAPITAL GROWTH OF VENICE LLC
SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY     BOND COMPANIES INC                             STEVEN P LIPKINS                             POINT GROUP ADVISORS
GOVERNMENT CENTER STE 423                  ROBERT BOND                                    15 VALLEY DRIVER                             MARIA HENDERSON
115 SOUTH ANDREWS AVE                      350 WEST HUBBARD ST STE 450                    GREENWICH CT 06831                           8211 W BROWARD BLVD
FORT LAUDERDALE FL 33301                   CHICAGO IL 60654                                                                            PLANTATION FL 33324



006149S002-1447A-042                       006149S003-1447A-042                           006177P001-1447A-042                         006177S001-1447A-042
CAPITAL GROWTH OF VENICE LLC               CAPITAL GROWTH OF VENICE LLC                   CARROLLWOOD PARTNERS LLC                     CARROLLWOOD PARTNERS LLC
1991 MAIN ST                               PO BOX 935455                                  IDEAL MANAGEMENT CO                          SHUMAN AND SHUMAN PA
STE 183                                    ATLANTA GA 31193-5455                          12568 N KENDALL DR                           MARTIN J SHUHAM
SARASOTA FL 34236                                                                         MIAMI FL 33186                               1930 HARRISON ST
                                                                                                                                       STE 206
                                                                                                                                       HOLLYWOOD FL 33020


006177S002-1447A-042                       006435P001-1447A-042                           006435S001-1447A-042                         006209P001-1447A-042
CARROLLWOOD PARTNERS LLC                   CBIZ MHM, LLC                                  CBIZ MHM, LLC                                CEDAR HILLS CONSOLIDATED LLC
IDEAL MANAGEMENT                           2255 GLADES RD                                 PO BOX 953152                                VICTORY REAL ESTATE INVESTMENTS LLC
12568 SW 88TH ST                           STE 321A                                       ST LOUIS MO 63195-3152                       LEASING DEPT
MIAMI FL 33186                             BOCA RATON FL 33431                                                                         240 BROOKSTONE CENTRE PKWY
                                                                                                                                       COLUMBUS GA 31904



006209S001-1447A-042                       011928P001-1447A-042                           011928S001-1447A-042                         011928S002-1447A-042
CEDAR HILLS CONSOLIDATED LLC               CH REALTY VII R ORLANDO ALTAMONTE LLC          CH REALTY VII R ORLANDO ALTAMONTE LLC        CH REALTY VII R ORLANDO ALTAMONTE LLC
DAVID KENDRICK                             3340 PEACHTREE RD NE                           PO BOX 848266                                ASSET MANAGER ALTAMONTE
FLOYD AND KENDRICK LLC                     STE 2250                                       DALLAS TX 75284-8266                         3819 MAPLE AVE
415 S West St                              ATLANTA GA 30326                                                                            DALLAS TX 75219
BAINBRIDGE GA 39819-3913



011928S003-1447A-042                       011983P001-1447A-042                           011983S001-1447A-042                         011984P001-1447A-042
CH REALTY VIIR ORLANDO ALTAMONTE, LLC      CHAMPION ENERGY SVC                            CHAMPION ENERGY SVC                          CIGNA LIFE INSURANCE
CIMINELLI REAL ESTATE SVC OF FLORIDA LLC   A CALPINE CO                                   ELECTRIC GENERATION SUPPLIER                 CIGNA
PROPERTY MANAGER ALTAMONTE                 02524 N GALLOWAY AVE                           1500 RANKLIN RD                              PO BOX 644546
14499 NORTH DALE MABRY HWY                 MESQUITE TX 75150                              STE 200                                      PITTSBURGH PA 15264-4546
STE 200                                                                                   HOUSTON TX 77073
TAMPA FL 33618


000103P001-1447S-042                       006373P001-1447A-042                           006162P002-1447A-042                         006162S001-1447A-042
CITY OF PHILADELPHIA LAW DEPT              CLOUD-ONSITE TECHNOLOGIES INC                  CLOVER CORTEZ LLC                            CLOVER CORTEZ LLC
MEGAN N HARPER,DEPUTY CITY SOLICITOR       18851 NE 29 AVE                                CHAD KELLER                                  COMMONWEALTH PARTNERS
MUNICIPAL SERVICES BUILDING                STE 700-143                                    601 N ASHLEY DR STE 700                      CATHY STERRETT
1401 JFK BLVD 5TH FLOOR                    AVENTURA FL 33180                              TAMPA FL 33602                               400 NORTH ASHLEY DR
PHILADELPHIA PA 19102-1595                                                                                                             STE 1900
                                                                                                                                       TAMPA FL 33602
                                             Case 20-12841-MFW                   Doc 695   Filed 01/28/21            Page 24 of 34
                                                                           YouFit Health Clubs, LLC, et al.
                                                                                   Exhibit Pages

Page # : 3 of 13                                                                                                                                  01/21/2021 11:02:08 PM
006162S002-1447A-042                         006336S003-1447A-042                          000086P001-1447S-042                      011985P001-1447A-042
CLOVER CORTEZ LLC                            CLOVER CORTEZ LLC                             COLEMAN & DEMPSEY LLP                     COLONIAL LIFE AND ACCIDENT INSURANCE
COMMONWEALTH PARTNERS                        COMMONWEALTH COMMERCIAL PARTNERS              ARLENE L COLEMAN                          COLONIAL LIFE INSURANCE
4198 COX RD                                  4198 COX RD                                   TWO RAVINIA DRIVE STE 1250                PROCESSING CENTER
STE 200                                      STE 200                                       ATLANTA GA 30346                          P O BOX 1365
GLEN ALLEN VA 23050                          GLEN ALLEN VA 23050                                                                     COLUMBIA, SC 29202-1365



011945P001-1447A-042                         011945S001-1447A-042                          006188P001-1447A-042                      006337P001-1447A-042
COMDATA INC                                  COMDATA INC                                   COMPTON PROPERTIES LLLP                   COMPTON PROPERTIES LLLP
LEGAL DEPT                                   PO BOX 100647                                 REAL ESTATE DEPT                          PO BOX 568367
5301 MARYLAND WAY                            ATLANTA GA 30384-0647                         POST OFFICE BOX 568367                    ORLANDO FL 32856-8367
STE 100                                                                                    ORLANDO FL 32856
BRENTWOOD TN 37027-5055



006476P001-1447A-042                         000107P002-1447S-042                          006203P001-1447A-042                      006203S001-1447A-042
COMPTON PROPERTIES LLLP                      COOPER LEVENSON P.A.                          COOPER MILTON                             COOPER MILTON
102 W PINELOCH ST                            STACEY MATTIA                                 500 NORTH BROADWAY STE 201                MILTON COOPER
STE 10                                       30 FOX HUNT DRIVE                             PO BOX 9010                               KIMCO REALTY CORP
ORLANDO FL 32806                             BEAR DE 19701                                 JERICHO NY 11753                          6060 PIEDMONT ROW DR SOUTH STE 200
                                                                                                                                     CHARLOTTE NC 28287



006183P001-1447A-042                         011947P001-1447A-042                          011986P001-1447A-042                      006186P001-1447A-042
CORAL TERRACE COMMERCIAL LLC                 CORNERSTONE ONDEMAND INC                      CORNERSTONE ONDEMAND INC                  CP DEERFIELD LLC
PAN AMERICAN GROUP                           LEGAL DEPT                                    1601 CLOVERFIELD BLVD                     SELECT STRATEGIES BROKERAGE
150 ALHAMBRA CIR STE 925                     1601 CLOVERFIELD BLVD                         STE 620 SOUTH                             5770 HOFFNER AVE STE 102
CORAL GABLES FL 33134                        STE 600                                       SANTA MONICA CA 90404                     ORLANDO FL 32822
                                             SANTA MONICA CA 94040



006186S001-1447A-042                         006175P001-1447A-042                          006175S001-1447A-042                      006175S003-1447A-042
CP DEERFIELD LLC                             CP PEMBROKE PINES LLC                         CP PEMBROKE PINES LLC                     CP PEMBROKE PINES LLC
THE CORNFELD GROUP                           THE CORNFELD GROUP                            SELECT STRATEGIES BROKERAGE               3850 HOLLYWOOD BLVD
3850 HOLLYWOOD BLVD STE 400                  3859 HOLLYWOOD BLVD STE 400                   5770 HOFFNER AVE STE 102                  STE 400
HOLLYWOOD FL 33021                           HOLLYWOOD FL 33021                            ORLANDO FL 32822                          HOLLYWOOD FL 33021




006175S004-1447A-042                         006169P001-1447A-042                          011924P001-1447A-042                      006144P001-1447A-042
CP PEMBROKE PINES LLC                        CROSS COUNTY ASSOCIATES LIMITED PARTNERSHIP   CROSS COUNTY OWNER LLC                    CROSSING SHOPPING VILLAGE ASSOCIATES LLLP
PO BOX 865279                                3333 NEW HYDE PK RD STE 100                   3333 NEW HYDE PK RD STE 100               6625 MIAMI LAKES DR STE 340
ORLANDO FL 32886-5279                        PO BOX 5020                                   PO BOX 5020                               MIAMI LAKES FL 33014-2705
                                             NEW HYDE PARK NY 11042                        NEW HYDE PARK NY 11042




011916P001-1447A-042                         006226P001-1447A-042                          006226S001-1447A-042                      006226S002-1447A-042
CROSSINGS SHOPPING VILLAGE ASSOCIATES LLLP   DANIA LIVE 1748 LLC                           DANIA LIVE 1748 LLC                       DANIA LIVE 1748 LLC
6625 MIAMI LAKES DR STE 340                  500 NORTH BROADWAY STE 201                    KIMCO REALTY CORP                         3333 NEW HYDE PK RD
MIAMI LAKES FL 33014-2705                    PO BOX 9010                                   6060 PIEDMONT ROW DR SOUTH STE 200        STE 100
                                             JERICHO NY 11753                              CHARLOTTE NC 28287                        NEW HYDE NY 11042
                                          Case 20-12841-MFW                  Doc 695   Filed 01/28/21            Page 25 of 34
                                                                         YouFit Health Clubs, LLC, et al.
                                                                                 Exhibit Pages

Page # : 4 of 13                                                                                                                              01/21/2021 11:02:08 PM
006220P001-1447A-042                      006661P001-1447A-042                          000018P001-1447S-042                      000012P002-1447S-042
DDS LIBERTY ROAD LLC                      DDS LIBERTY ROAD, LLC                         DELAWARE ATTORNEY GENERAL                 DELAWARE DIVISION OF REVENUE
POST OFFICE BOX 32429                     MARYLAND FINANCIAL INVESTORS INC              BANKRUPTCY DEPT                           CHRISTINA ROJAS
PIKESVILLE MD 21208                       2800 QUARRY LAKE DR #340                      CARVEL STATE OFFICE BLDG                  CARVEL STATE OFFICE BUILD 8TH FL
                                          BALTIMORE MD 21209                            820 N FRENCH ST 6TH FL                    820 N FRENCH ST
                                                                                        WILMINGTON DE 19801                       WILMINGTON DE 19801



000008P001-1447S-042                      000010P001-1447S-042                          000011P001-1447S-042                      011987P001-1447A-042
DELAWARE SECRETARY OF STATE               DELAWARE SECRETARY OF STATE                   DELAWARE STATE TREASURY                   DEX IMAGING LLC STAPLES
DIV OF CORPORATIONS FRANCHISE TAX         DIVISION OF CORPORATIONS                      BANKRUPTCY DEPT                           DEX IMAGING LLC
PO BOX 898                                401 FEDERAL ST STE 4                          820 SILVER LAKE BLVD                      PO BAX 17454
DOVER DE 19903                            DOVER DE 19901                                STE 100                                   CLEAR WATER FL 33762
                                                                                        DOVER DE 19904



006219P001-1447A-042                      006219S001-1447A-042                          011933P002-1447A-042                      011933S001-1447A-042
DIM VASTGOED NV                           DIM VASTGOED NV                               DIM VASTGOED NV                           DIM VASTGOED NV
LEGAL DEPT                                EQUITY ONE REALTY AND MANAGEMENT FL INC       ONE INDEPENDENT DR STE 114                DIM VASTGOED LANDLORD INC
1600 NORTHEAST MIAMI GARDENS DR           HAMMOCKS TOWN CENTER PROPERTY MANAGER         JACKSONVILLE FL 32202                     BRODY AND BRODY PA
NORTH MIAMI BEACH FL 33179                1550 NORTHEAST MIAMI GARDENS DR STE 500                                                 JONATHAN E BRODY ESQ
                                          NORTH MIAMI BEACH FL 33179                                                              2850 N ANDREWS AVE
                                                                                                                                  FT LAUDERDALE FL 33311


011933S003-1447A-042                      011988P001-1447A-042                          006900P001-1447A-042                      006670S002-1447A-042
DIM VASTGOED NV                           DIRECTTV NATIONAL ACCOUNT COMMERCIAL          DOMO INC                                  EBLR LLC
HAMMOCKS TOWN CENTER PROPERTY MANAGER     CUSTOMER AGREEMENT                            772 E UTAH VLY DR                         FERRY JOSEPH P.A.
1550 NORTHEAST MIAMI GARDENS DR STE 500   DIRECTV                                       AMERICAN FORK UT 84003-9773               RICK S MILLER ESQ
NORTH MIAMI BEACH FL 33179                PO BOX 105249                                                                           824 MARKET ST STE 1000
                                          ATLANTA GA 30348                                                                        P O BOX 1351
                                                                                                                                  WILMINGTON DE 19899-1351


006670P001-1447A-042                      011983S002-1447A-042                          006830P001-1447A-042                      006150P001-1447A-042
EBLR, LLC                                 ELECTRIC GENERATION SUPPLIER                  EQUITY ONE                                EQUITY ONE FLORIDA PORTFOLIO INC
700 FRONT ST                              1500 RANKLIN RD                               BRODY AND BRODY PA                        LEGAL DEPT
STE #2302                                 STE 200                                       JONATHAN E BRODY ESQ                      1600 NORTHEAST MIAMI GARDENS DR
SAN DIEGO CA 92101                        HOUSTON TX 77073                              2850 N ANDREWS AVE                        NORTH MIAMI BEACH FL 33179
                                                                                        FT LAUDERDALE FL 33311



006150S001-1447A-042                      006173P001-1447A-042                          006173S001-1447A-042                      011925P001-1447A-042
EQUITY ONE FLORIDA PORTFOLIO INC          EQUITY ONE FLORIDA PORTFOLIO INC              EQUITY ONE FLORIDA PORTFOLIO INC          EQUITY ONE FLORIDA PORTFOLIO LLC
EQUITY ONE REALTY AND MANAGEMENT FL INC   LEGAL DEPT                                    EQUITY ONE REALTY AND MANAGEMENT FL INC   EQUITY ONE INC
SHOPPES OF NORTH PORT PROPERTY MANAGER    1600 NE MIAMI GARDENS DR STE 500              PINE ISLAND PROPERTY MANAGER              ONE INDEPENDENT DR
STE 500 1550 NORTHEAST MIAMI GARDENS DR   NORTH MIAMI BEACH FL 33179                    1550 NE MIAMI GARDENS DR STE 500          STE 114
NORTH MIAMI BEACH FL 33179                                                              NORTH MIAMI BEACH FL 33179                JACKSONVILLE FL 32202



000091P001-1447S-042                      006227P001-1447A-042                          006227S001-1447A-042                      000042P001-1447A-042
FERRY JOSEPH P.A.                         FLAGLER SC LLC                                FLAGLER SC LLC                            FORTRESS SECURITY LLC
RICK S MILLER,ESQ                         500 NORTH BROADWAY STE 201                    KIMCO REALTY CORP                         PO BOX 200337
824 MARKET ST.,STE 1000                   PO BOX 9010                                   6060 PIEDMONT ROW DR SOUTH STE 200        ARLINGTON TX 76006
P O BOX 1351                              JERICHO NY 11753                              CHARLOTTE NC 28287
WILMINGTON DE 19899-1351
                                    Case 20-12841-MFW                 Doc 695   Filed 01/28/21           Page 26 of 34
                                                                  YouFit Health Clubs, LLC, et al.
                                                                          Exhibit Pages

Page # : 5 of 13                                                                                                                             01/21/2021 11:02:08 PM
006508P001-1447A-042                000013P001-1447S-042                         006266P003-1447A-042                            006266S001-1447A-042
FORTRESS SECURITY LLC               FRANCHISE TAX BOARD                          FRIT COCOWALK OWNER LLC                         FRIT COCOWALK OWNER LLC
2000 E RANDOL MILL RD               BANKRUPTCY SECTION MSA340                    PROPERTY ONE INC                                LEGON FODIMAN
STE 611                             PO BOX 2952                                  4141 VETERANS BLVD                              JEFFREY A SUDDUTH; TODD FODIMAN
ARLINGTON TX 76011                  SACRAMENTO CA 95812-2952                     STE 300                                         1111 BRICKELL AVE
                                                                                 METAIRIE LA 70002                               STE 2150
                                                                                                                                 MIAMI FL 33133


006266S002-1447A-042                006266S003-1447A-042                         000061P001-1447S-042                            006136P001-1447A-042
FRIT COCOWALK OWNER LLC             FRIT COCOWALK OWNER, LLC                     FROST BROWN TODD LLC                            FWI 16 LLC
LOCKBOX #9320                       FEDERAL REALTY INVESTMENT TRUST              RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   BRUCE STRUMPF INC
PO BOX 8500                         LEGAL DEPT                                   3300 GREAT AMERICAN TOWER                       2120 DREW ST
PHILADELPHIA PA 19178-9320          1626 E JEFFERSON ST                          301 EAST FOURTH ST                              CLEARWATER FL 33765
                                    ROCKVILLE MD 20852-4041                      CINCINNATI OH 45202



006136S001-1447A-042                006180P002-1447A-042                         006180S002-1447A-042                            006196P002-1447A-042
FWI 16 LLC                          GATEWAY RETAIL CENTER LLC                    GATEWAY RETAIL CENTER LLC                       GATOR ARGATE GAINESVILLE LLC
FWI 16 LLC                          GATOR INVESTMENTS                            7850 NW 146TH ST                                GATOR INVESTMENTS
197 EIGHTH ST                       JAMES A GOLDSMITH                            MIAMI LAKES FL 33016                            JAMES A. GOLDSMITH
STE #800                            7850 NW 146TH ST                                                                             7850 NW 146TH ST
BOSTON MA 02129                     4TH FLOOR                                                                                    4TH FLOOR
                                    MIAMI LAKES FL 33016                                                                         MIAMI LAKES FL 33016


006196S002-1447A-042                000081P001-1447S-042                         006176P002-1447A-042                            006176S001-1447A-042
GATOR ARGATE GAINESVILLE LLC        GATOR FLOWER MOUND LLC                       GATOR GREEN ACRES LTD                           GATOR GREEN ACRES LTD
7850 NW 146TH ST                    MARK SHANDLER                                GATOR INVESTMENTS                               7850 NW 146TH ST
MIAMI LAKES FL 33016                7850 NW 146TH ST.,4TH FLOOR                  JAMES A GOLDSMITH                               MIAMI LAKES FL 33016
                                    MIAMI LAKES FL 33016                         7850 NW 146TH ST
                                                                                 4TH FLOOR
                                                                                 MIAMI LAKES FL 33016


011991P001-1447A-042                011992P001-1447A-042                         006147P001-1447A-042                            006147S001-1447A-042
GLASSDOOR INC                       GLOBAL MUSIC RIGHTS LLC                      GLOBAL NORTH BAY LLC                            GLOBAL NORTH BAY LLC
DEPT 3436                           1801 W OLYMPIC BLVD                          GLOBAL REALTY AND MANAGEMENT FL INC             COHEN LEGAL
P O BOX 123436                      PASADENA, CA 91199-2281                      PROPERTY MANAGEMENT DEPT                        RICHARD S COHEN ESQ JASON L COHEN ESQ
DALLAS TX 75312-3436                                                             4125 NW 88TH AVE                                811-A NORTH OLIVE AVE
                                                                                 SUNRISE FL 33351                                WEST PALM BEACH FL 33401



012236P001-1447A-042                000104P001-1447S-042                         011877P002-1447A-042                            011877S001-1447A-042
GOOGLE INC                          GRAY ROBINSON P.A.                           GREAT AMERICAN INSURANCE GROUP                  GREAT AMERICAN INSURANCE GROUP
DEPT 33654                          STEVEN J SOLOMON,ESQ                         ADMINISTRATIVE OFFICES                          REINIG INSURANCE SOLUTIONS
PO BOX 39000                        333 S.E. 2ND AVE.,STE 3200                   301 EAST 4TH ST                                 TIFFANY WHITE SALES AND MARKETING CIC CISR
SAN FRANCISCO CA 94139              MIAMI FL 33131                               CINCINNATI OH 45202                             2425 S YANK CIR
                                                                                                                                 LAKEWOOD CO 80228



011993P001-1447A-042                000002P001-1447S-042                         000003P001-1447S-042                            000004P002-1447S-042
GREAT AMERICAN INSURANCE MULTIPLE   GREENBERG TRAURIG LLP                        GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP
SPECIALTY ACCOUNTING                DENNIS A MELORO                              NANCY A PETERMAN                                ERIC HOWE
PO BOX 89400                        1007 NORTH ORANGE STREET                     77 WEST WACKER DRIVE                            77 WEST WACKER DRIVE
CLEVELAND OH 44101-6400             SUITE 1200                                   SUITE 3100                                      SUITE 3100
                                    WILMINGTON DE 19801                          CHICAGO IL 60601                                CHICAGO IL 60601
                                                     Case 20-12841-MFW                  Doc 695   Filed 01/28/21                Page 27 of 34
                                                                                    YouFit Health Clubs, LLC, et al.
                                                                                            Exhibit Pages

Page # : 6 of 13                                                                                                                                            01/21/2021 11:02:08 PM
000055P001-1447S-042                                 000056P001-1447S-042                          000057P001-1447S-042                         000104P002-1447A-042
GREYLION                                             GREYLION                                      GREYLION                                     GRI EQY CONCORD LLC
PERELLA WEINBERG PARTNERS                            PERELLA WEINBERG PARTNERS LP                  LATHAM & WATKINS LLP                         ONE INDEPENDENT DR SUITE 114
ATTN: GENERAL COUNSEL                                ELLEN ROSENBERG                               JOHAN (HANS) V. BRIGHAM                      JACKSONVILLE FL 32202
767 FIFTH AVENUE                                     767 FIFTH AVENUE                              200 CLARENDON STREET
NEW YORK NY 10153                                    NEW YORK NY 10153                             BOSTON MA 02116



000104S001-1447A-042                                 000104S002-1447A-042                          000104S004-1447A-042                         000104S003-1447A-042
GRI EQY CONCORD LLC                                  GRI EQY CONCORD LLC                           GRI EQY CONCORD LLC                          GRI-EQY (CONCORD) LLC
1600 NE Miami Gardens Dr                             PO BOX 531703                                 PO BOX 536412                                EQUITY ONE REALTY AND MANAGEMENT FL INC
Miami FL 33179-4900                                  ATLANTA GA 30353-1703                         ATLANTA GA 30353-6412                        CONCRD SHOPPING PLAZA PROPERTY MGR
                                                                                                                                                1550 NORTHEAST MIAMI GARDENS DR
                                                                                                                                                STE 500
                                                                                                                                                NORTH MIAMI BEACH FL 33179


006346P001-1447A-042                                 006346S002-1447A-042                          006516P001-1447A-042                         006516S002-1447A-042
GRI-EQY (QUAIL ROOST) LLC                            GRI-EQY (QUAIL ROOST) LLC                     GRI-EQY (QUAIL ROOST) LLC                    GRI-EQY (QUAIL ROOST) LLC
PO BOX 664001                                        FIRST WASHINGTON REALTY INC                   4350 EAST WEST HIGHWAY STE 400               LEGAL DEPT
DALLAS TX 75266-4001                                 GENERAL COUNSEL                               BETHESDA MD 20814                            1600 NORTHEAST MIAMI GARDENS DR
                                                     7200 WISCONSIN AVE                                                                         NORTH MIAMI BEACH FL 33179
                                                     STE 600
                                                     BETHESDA MD 20814


006516S003-1447A-042                                 006145P002-1447A-042                          000105P001-1447S-042                         000065P001-1447S-042
GRI-EQY (QUAIL ROOST) LLC                            HAYS FINANCIAL CONSULTING LLC                 HILLSBOROUGH COUNTY TAX COLLECTOR            HOGAN LOVELLS US LLP
EQUITY ONE REALTY AND MANAGEMENT FL INC              AS RECEIVER FOR SINGLETON SQUARE              BRIAN T FITZGERALD,ESQ                       ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
THE SHOPPES AT QUAIL ROOST PROPERTY MANAGER          C/O RETAIL PLANNING CORPORATION               SENIOR ASST COUNTY ATTORNEY                  1999 AVENUE OF THE STARS
1550 NORTHEAST MIAMI GARDENS DR                      35 JOHNSON FERRY RD                           POST OFFICE BOX 1110                         SUITE 1400
STE 500                                              MARIETTA GA 30068                             TAMPA FL 33601-1110                          LOS ANGELES CA 90067
NORTH MIAMI BEACH FL 33179


000060P001-1447S-042                                 000212P001-1447A-042                          000212S001-1447A-042                         000082P001-1447S-042
HOLLAND & KNIGHT                                     HORIZON VILLAGE SC 2 LLC                      HORIZON VILLAGE SC 2 LLC                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   JBL ASSET MANAGEMENT LLC                      251 LITTLE FALLS DRIVE, WILMINGTON           BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       2028 HARRISON ST STE 202                      New Castle DE 19808                          4801 HARBOR DRIVE
CHICAGO IL 60606                                     HOLLYWOOD FL 33020                                                                         FLOWER MOUND TX 75022




006132P001-1447A-042                                 006132S001-1447A-042                          000005P001-1447S-042                         000006P001-1447S-042
INNEX II LLC                                         INNEX II LLC                                  INTERNAL REVENUE SVC                         INTERNAL REVENUE SVC
8004 NW 154 ST STE 243                               SAX WILLINGER AND GOLD                        CENTRALIZED INSOLVENCY OPERATION             CENTRALIZED INSOLVENCY OPERATION
MIAMI LAKES FL 33016                                 600 S ANDREWS AVE                             PO BOX 7346                                  2970 MARKET ST
                                                     FT LAUDERDALE FL 33301                        PHILADELPHIA PA 19101-7346                   MAIL STOP 5 Q30 133
                                                                                                                                                PHILADELPHIA PA 19104-5016



006148P001-1447A-042                                 006148S001-1447A-042                          006148S002-1447A-042                         006148S003-1447A-042
IRT PARTNERS LP                                      IRT PARTNERS LP                               IRT PARTNERS LP                              IRT PARTNERS LP
LEGAL DEPT                                           EQUITY ONE REALTY AND MANAGEMENT FL INC       REGENCY CENTERS CORP                         PNC REGENCY ATLANTA
1600 NORTHEAST MIAMI GARDENS DR                      UNIGOLD SHOPPING CENTER PROPERTY MANAGER      LEASE ADMINISTRATION                         200 GALLERIA PKWY SE #1400
NORTH MIAMI BEACH FL 33179                           1550 NORTHEAST MIAMI GARDENS DR STE 500       ONE INDEPENDENT DR                           ATLANTA GA 30339
                                                     NORTH MIAMI BEACH FL 33179                    JACKSONVILLE FL 32202-5019
                                  Case 20-12841-MFW                     Doc 695   Filed 01/28/21                  Page 28 of 34
                                                                 YouFit Health Clubs, LLC, et al.
                                                                         Exhibit Pages

Page # : 7 of 13                                                                                                                               01/21/2021 11:02:08 PM
011366P001-1447A-042              011366S001-1447A-042                            011366S002-1447A-042                            011366S005-1447A-042
IRT PARTNERS LP                   IRT PARTNERS LP                                 IRT PARTNERS LP                                 IRT PARTNERS LP
REGENCY CENTERS CORP              REGENCY CENTERS CORP                            REGENCY CENTERS CORP                            JONATHAN E BRODY ESQ
ATTENTION: LEASE ADMINISTRATION   ATTENTION: LEGAL DEPT                           ATTENTION: PROPERTY MANAGEMENT                  2850 N ANDREWS AVE
ONE INDEPENDENT DR                ONE INDEPENDENT DR                              1600 NE MIAMI GARDENS DR                        FT LAUDERDALE FL 33311
STE 114                           STE 114                                         NORTH MIAMI BEACH FL 33179
JACKSONVILLE FL 32202-5019        JACKSONVILLE FL 32202-5019


000093P001-1447S-042              006193P001-1447A-042                            006193S001-1447A-042                            011929S001-1447A-042
IURILLO LAW GROUP PA              JAHCO SPRING CREEK VILLAGE LLC                  JAHCO SPRING CREEK VILLAGE LLC                  JAHCO SPRING CREEK VILLAGE LLC
CAMILLE J IURILLO;KEVIN L HING    JAH REALTY LP                                   JAH REALTY LP                                   JAHCO OKLAHOMA PROPERTIES I LLC
5628 CENTRAL AVE                  JEFF NORMAN                                     JAY HENRY                                       CROWE AND DUNLEVY ADAM C HALL ESQ
ST PETERSBURG FL 33707            PO BOX 14586                                    750 N ST PAUL ST STE 900                        324 N ROBINSON AVE
                                  OKLAHOMA CITY OK 73113-0586                     STE 900                                         OKLAHOMA CITY OK 73102
                                                                                  DALLAS TX 75201


011929S002-1447A-042              000084P001-1447S-042                            000213P001-1447A-042                            000213S001-1447A-042
JAHCO SPRING CREEK VILLAGE LLC    JASON BLANK                                     JEM INVESTMENTS LTD                             JEM INVESTMENTS LTD
JAHCO OKLAHOMA PROPERTIES I LLC   JOSHUA EGGNATZ;                                 501 N MORGAN ST                                 501 N Morgan St.
JAH REALTY LP JEFF NORMAN         EGGNATZ PASCUCCI                                STE 202                                         Tampa FL 33602
PO BOX 14586                      7450 GRIFFIN RD.,STE 230                        TAMPA FL 33602
OKLAHOMA CITY OK 73113-0586       DAVIE FL 33314



000213S002-1447A-042              006161P001-1447A-042                            011923P002-1447A-042                            011923S001-1447A-042
JEM INVESTMENTS LTD               JEM INVESTMENTS LTD                             JLJI PC LLC                                     JLJI PC LLC
BIELLI AND KLAUDER LLC            501 N MORGAN ST STE 502                         PROMENADES MALL E AND A LLC                     JLJIPC LLC
DAVID M KLAUDER ESQ               TAMPA FL 33602                                  1835 HALLANDALE BEACH BLVD                      PO BOX 865246
1204 N KING ST                                                                    STE 834                                         ORLANDO FL 32886-5246
WILMINGTON DE 19801                                                               HALLANDALE BEACH FL 33009



006206S002-1447A-042              011923S002-1447A-042                            011973P001-1447A-042                            006210P001-1447A-042
JLJI PC, LLC                      JLJI PC, LLC PROMENADES MALL E AND A LLC        JOHNSON CONTROLS                                JUNGLE SHORES LLC
KATZ BARRON SQUITERO FAUTS        NEWMARK GRUBB KNIGHT FRANK                      14200 E EXPOSITION AVE                          13650 66TH ST
ELLEN ROSE                        KELSEY PETERS                                   AURORA CO 80012                                 NORTHLARGO FL 33771
2699 SOUTH BAYSHORE DR            4221 W BOY SCOUT BLVD
SEVENTH FL                        STE 440
MIAMI FL 33133                    TAMPA FL 33607


000075P002-1447S-042              006157P001-1447A-042                            006157S001-1447A-042                            006526P001-1447A-042
KELLEY DRYE & WARREN LLP          KIMZAY OF FLORIDA INC                           KIMZAY OF FLORIDA INC                           KIMZAY OF FLORIDA, INC
ROBERT L LEHANE;MARK SCOTT        500 NORTH BROADWAY STE 201                      KIMCO REALTY CORP                               3333 NEW HYDE PK RD
PHILLIP A. WEINTRAUB              PO BOX 9010                                     6060 PIEDMONT ROW DR SOUTH STE 200              STE 100
101 PARK AVE                      JERICHO NY 11753                                CHARLOTTE NC 28287                              NEW HYDE NY 11042
NEW YORK NY 10178



006526S001-1447A-042              011753P001-1447A-042                            011753S002-1447A-042                            011920P001-1447A-042
KIMZAY OF FLORIDA, INC            KIZMAY OF FLORIDA INC                           KIZMAY OF FLORIDA INC                           KIZMAY OF FLORIDA INC
PO BOX 62045                      3333 NEW HYDE PARK 100                          c/o Kimco Realty Corp                           3333 NEW HYDE PK 100
NEWARK NJ 7101                    PO BOX 5020                                     6060 Piedmont Row Drive South                   PO BOX 5020
                                  NEW HYDE PARK NY 11042-0020                     SUITE 200                                       NEW HYDE PARK NY 11042-0020
                                                                                  CHARLOTTE NC 28287
                                    Case 20-12841-MFW                    Doc 695   Filed 01/28/21               Page 29 of 34
                                                                  YouFit Health Clubs, LLC, et al.
                                                                          Exhibit Pages

Page # : 8 of 13                                                                                                                            01/21/2021 11:02:08 PM
011920S001-1447A-042                011920S002-1447A-042                           006402P001-1447A-042                         006129P001-1447A-042
KIZMAY OF FLORIDA INC               KIZMAY OF FLORIDA INC                          LAFAYETTE PLACE OMV LLC                      LARISE ATLANTIS INC
500 NORTH BROADWAY STE 201          KIMCO REALTY CORP                              4008 N FLORIDA AVE                           3107 STIRLING RD STE 104
JERICHO NY 11753                    6060 PIEDMONT ROW DR SOUTH                     TAMPA FL 33603                               FORT LAUDERDALE FL 33312
                                    STE 200
                                    CHARLOTTE NC 28287



006129S001-1447A-042                006351P001-1447A-042                           006184P001-1447A-042                         011368S001-1447A-042
LARISE ATLANTIS INC                 LARISE ATLANTIS INC                            LAUDERDALE MARKETPLACE INVESTMENTS           LAURICELLA MANHATTAN LLC
LARISE ATLANTIS INC                 103 S US HIGHWAY 1                             BLACK ROCK PARTNERS LTD AUTHORIZED AGENT     PEGGY M ISRAEL
103 S US HWY 1                      STE F-5 #196                                   1600 SE 17TH ST CAUSEWAY STE 200             5509 MATTFELDT AVE
JUPITER FL 33477                    JUPITER FL 33477                               FORT LAUDERDALE FL 33316                     BALTIMORE MD 21209




011368S002-1447A-042                011368S003-1447A-042                           000080P001-1447S-042                         006213P001-1447A-042
LAURICELLA MANHATTAN LLC            LAURICELLA MANHATTAN LLC                       LAW OFFICES OF KENNETH L BAUM LLC            LBX ALAFAYA LLC
2424 MANHATTAN BLVD                 PO BOX 54963                                   KENNETH L BAUM.ESQ                           THE SHOPPING CENTER GROUP LLC
HARVEY LA 70058-3449                NEW ORLEANS LA 70154                           167 MAIN ST                                  PROPERTY MANAGER
                                                                                   HACKENSACK NJ 07601                          300 GALLERIA PKWY 12TH FLOOR
                                                                                                                                ATLANTA GA 30339



006213S001-1447A-042                011995P001-1447A-042                           006205P001-1447A-042                         006205S001-1447A-042
LBX ALAFAYA LLC                     LES MILL UNITED STATES TRADING INC             LG PLANO BELTLINE LLC                        LG PLANO BELTLINE LLC
THE SHOPING CENTER GROUP LLC        PO BOX 74008587                                LEON CAPITAL GROUP                           WICK PHILLIPS GOULD AND MARTIN LLP
300 GALLERIA PKWY 12TH FL           CHICAGO IL 60674-8587                          ROB SOLLS                                    CHRIS FULLER
ATLANTA GA 30339                                                                   2311 CEDAR SPRINGS STE 100                   3131 MCKINNEY AVE STE 100
                                                                                   DALLAS TX 75201                              DALLAS TX 75204



011996P001-1447A-042                000066P001-1447S-042                           000101P001-1447S-042                         006714P001-1447A-042
LINA                                LINEBARGER GOGGAN BLAIR & SAMPSON LLP          LINEBARGER GOGGAN BLAIR & SAMPSON LLP        LOCH RAVEN SHOPPING CENTER LLC
PO BOX 782447                       ELIZABETH WELLER                               JOHN P DILLMAN                               1960 GALLOWS RD
PHILADELPHIA, PA 19178-2447         2777 N STEMMONS FREEWAY STE 1000               P O BOX 3064                                 STE 300
                                    DALLAS TX 75207                                HOUSTON TX 77253-3064                        VIENNA VA 22182




006714S001-1447A-042                011369S001-1447A-042                           011369S002-1447A-042                         000089P001-1447S-042
LOCH RAVEN SHOPPING CENTER LLC      LOCH RAVEN SHOPPING CENTER LLC                 LOCH RAVEN SHOPPING CENTER LLC               MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.
ALLEN AND ROCKS INC                 ALLEN AND ROCKS INC                            ALLEN AND ROCKS INC                          ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC
RANDALL COHEN GENERAL COUNSEL       RANDALL COHEN GENERAL COUNSEL                  S RANDALL COHEN GENERAL COUNSEL              1001 3RD AVE WEST
1960 GALLOWS RD                     1960 GALLOWS RD                                1960 GALLOWS RD                              SUITE 240
VIENNA VA 22128                     STE 300                                        STE 300                                      BRADENTON FL 34205-7863
                                    VIENNA VA 22128                                VIENNA VA 22128


000069P001-1447S-042                000090P001-1447S-042                           000014P001-1447S-042                         006190P001-1447A-042
MARICOPA COUNTY ATTORNEY'S OFFICE   MCCREARY VESELKA BRAGG & ALLEN PC              MICHIGAN DEPT OF TREASURY, TAX POL DIV       MIDLOTHIAN CENTER LLC
PETER MUTHIG                        TARA LEDAY,ESQ                                 LITIGATION LIAISON                           CB RICHARD ELLIS
225 W MADISON ST                    P O BOX 1269                                   430 WEST ALLEGAN ST                          LEASE ADMINISTRATOR
PHOENIX AZ 85003                    ROUND ROCK TX 78680                            2ND FL AUSTIN BLDG                           6641 W BROAD ST STE 101
                                                                                   LANSING MI 48922                             RICHMOND VA 23230
                                        Case 20-12841-MFW                    Doc 695   Filed 01/28/21          Page 30 of 34
                                                                       YouFit Health Clubs, LLC, et al.
                                                                               Exhibit Pages

Page # : 9 of 13                                                                                                                                          01/21/2021 11:02:08 PM
006190S001-1447A-042                    006190S002-1447A-042                           011931P001-1447A-042                                 011931S001-1447A-042
MIDLOTHIAN CENTER LLC                   MIDLOTHIAN CENTER, LLC                         MILTON COOPER                                        MILTON COOPER
DIVERSIFIED REALTY VENTURES             DODSON PROPERTY MANAGEMENT                     500 NORTH BROADWAY STE 201                           COOPER MILTON
ASSET MANAGER                           409 E MAIN ST                                  PO BOX 9010                                          KIMCO REALTY CORP
4920 ELM ST STE 325                     STE 301                                        JERICHO NY 11753                                     6060 PIEDMONT ROW DR SOUTH STE 200
BETHESDA MD 20814                       RICHMOND VA 23219                                                                                   CHARLOTTE NC 28287



000064P001-1447S-042                    006194P001-1447A-042                           011930P001-1447A-042                                 011997P001-1447A-042
MONZACK MERSKY BROWDER AND HOCHMAN PA   MOSAIC OXBRIDGE OWNERS LLC                     MOSAIC OXBRIDGE OWNERS LLC                           MOTUS CREATIVE
RACHEL B MERSKY                         MARYLAND FINANCIAL INVESTORS INC               2800 QUARRY LAKE DR STE 340                          7304 10TH ST SE
1201 N ORANGE ST.,STE 400               2800 QUARRY LAKE DR STE 340                    BALTIMORE MD 21209                                   STE A203
WILMINGTON DE 19801                     BALTIMORE MD 21209                                                                                  LAKE STEVENS WA 98258




006914P001-1447A-042                    000228P001-1447A-042                           000228S001-1447A-042                                 000228S002-1447A-042
NEW HORIZON COMMUNICATIONS              NG SHOPPES AT CRESTHAVEN LLC                   NG SHOPPES AT CRESTHAVEN LLC                         NG SHOPPES AT CRESTHAVEN, LLC
PO BOX 981073                           PO BOX 865818                                  1430 Broadway #1605                                  LOCKBOX 865818
BOSTON MA 02298-1073                    ORLANDO FL 32886-5818                          New York NY 10018                                    11050 LAKE UNDERHILL RD
                                                                                                                                            ORLANDO FL 32825




006217P001-1447A-042                    006217S001-1447A-042                           006217S002-1447A-042                                 006217S003-1447A-042
NIMA PLAZA LLC                          NIMA PLAZA LLC                                 NIMA PLAZA LLC                                       NIMA PLAZA, LLC
2899 W 2 AVE                            6500 COWPEN RD STE 102,                        7600 W 20 AVE                                        2087 W 76TH ST
HIALEAH FL 33010                        MIAMI LAKES FL 33014                           HIALEAH FL 33016                                     HIALEAH FL 33016




006734P001-1447A-042                    006142P001-1447A-042                           006142S001-1447A-042                                 006142S002-1447A-042
NORTH PORT OMV II, LLC                  OAKWOOD PLAZA LIMITED PARTNERSHIP              OAKWOOD PLAZA LIMITED PARTNERSHIP                    OAKWOOD PLAZA LIMITED PARTNERSHIP
OM VENTURE REALTY                       500 NORTH BROADWAY STE 201 PO BOX 9010         KIMCO REALTY CORP                                    PO BOX 62045
4008 N FLORIDA AVE                      JERICHO NY 11753                               6060 PIEDMONT ROW DR SOUTH STE 200                   NEWARK NJ 07101
TAMPA FL 33603                                                                         CHARLOTTE NC 28287




006142S003-1447A-042                    006224P001-1447A-042                           006224S001-1447A-042                                 006224S002-1447A-042
OAKWOOD PLAZA LIMITED PARTNERSHIP       OFFICE DEPOT INC                               OFFICE DEPOT INC                                     OFFICE DEPOT INC
3333 NEW HYDE PK RD                     VICE PRESIDENT REAL ESTATE                     COHEN COMMERCIAL MANAGEMENT                          SANDRA M FERRERA
STE 100                                 6600 NORTH MILITARY TRL                        NANCY VIRGA                                          201 ALHAMBRA CIR STE 1200
NEW HYDE NY 11042                       BOCA RATON FL 33496                            5041 OKEECHOBEE BLVD                                 CORAL GABLES FL 33134
                                                                                       WEST PALM BEACH FL 33417



011935S003-1447A-042                    000007P002-1447S-042                           000100P001-1447S-042                                 011998P001-1447A-042
OFFICE DEPOT INC                        OFFICE OF THE US TRUSTEE                       OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   OPENSESAME
PO BOX 633980                           HANNAH MCCOLLUM                                DEB SECREST,AUTHORIZED AGENT                         DEPT LA 24661
CINCINNATI OH 45263-3980                844 KING ST                                    DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   PASADENA CA 91185-4661
                                        STE 2207                                       COLLECTIONS SUPPORT UNIT
                                        WILMINGTON DE 19801                            651 BOAS ST.,RM 925
                                                                                       HARRISBURG PA 17121
                                          Case 20-12841-MFW                     Doc 695       Filed 01/28/21              Page 31 of 34
                                                                            YouFit Health Clubs, LLC, et al.
                                                                                    Exhibit Pages

Page # : 10 of 13                                                                                                                                      01/21/2021 11:02:08 PM
011938P001-1447A-042                      011999P001-1447A-042                                000102P001-1447S-042                        011922S001-1447A-042
OPTUMHEALTH CARE SOLUTIONS LLC            OPTUMHEALTH CARE SOLUTIONS LLC                      PACHULSKI STANG ZIEHL & JONES LLP           PARTRIDGE EQUITY GROUP I LLC
11000 OPIUM CIR                           11000 OPTUM CIR                                     BRADFORD J SANDLER;COLIN R ROBINSON         PARTRIDGE EQUITY GROUP
EDEN PRAIRIE MN 55344                     EDEN PRAIRIE MN 55344                               919 N MARKET ST.,17TH FLOOR                 PO BOX 12371
                                                                                              WILMINGTON DE 19801                         DALLAS TX 75312-3711




006554P001-1447A-042                      006554S001-1447A-042                                006554S002-1447A-042                        000063P001-1447S-042
PENN DUTCH PLAZA, LLC                     PENN DUTCH PLAZA, LLC                               PENN DUTCH PLAZA, LLC                       PERDUE BRANDON FIELDER COLLINS & MOTT LLP
3325 S UNIVERSITY DR                      PO BOX 161845                                       AVISON YOUNG AND ROSS REALTY INVESTMENTS    EBONEY COBB
SUITE 210 DAVIE FL 33328                  ALTAMONTE SPRINGS FL 32716-1845                     50 W CYPRESS CREEK RD                       500 E BORDER ST.,STE 640
                                                                                              STE 350                                     ARLINGTON TX 76010
                                                                                              FT LAUDERDALE FL 33309



006126P001-1447A-042                      000242P001-1447A-042                                000242S001-1447A-042                        006192P001-1447A-042
PETINOS LLC                               PMAT ALGIERS PLAZA LLC                              PMAT ALGIERS PLAZA LLC                      PMAT ALGIERS PLAZA LLC
562 WYLIE RD SE STE TWO                   PO BOX 674397                                       4100 General De Gaulle Dr                   PROPERTY ONE INC
MARIETTA GA 30067                         DALLAS TX 75267-4397                                NEW ORLEANS LA 70131                        4141 VETERANS BLVD STE 300
                                                                                                                                          METAIRIE LA 70002




006192S002-1447A-042                      006206P001-1447A-042                                006206S001-1447A-042                        006206S003-1447A-042
PMAT ALGIERS PLAZA LLC                    PROMENADE PLAZA PARTNERSHIP                         PROMENADE PLAZA PARTNERSHIP                 PROMENADE PLAZA PARTNERSHIP
CHAFFE MCCALL                             REDEVCO MANAGEMENT                                  ELLEN ROSE                                  JLJI PC, LLC
E. HOWELL CROSBY ESQ                      11098 BISCAYNE BLVD STE 103                         KATZ BARRON SQUITERO FAUST                  NEWMARK GRUBB KNIGHT FRANK
2300 ENERGY CENTRE                        MIAMI FL 33161                                      2699 SOUTH BAYSHORE DR 7TH FLOOR            100 NORTH TAMPA ST
1100 POYDRAS ST                                                                               MIAMI FL 33133                              STE 2460
NEW ORLEANS LA 70163                                                                                                                      TAMPA FL 33602


000099P001-1447A-042                      000097P001-1447A-042                                012012S002-1447A-042                        006137P001-1447A-042
RED HAWK FIRE AND SECURITY LLC            REDWIRE                                             RETIREMENT CLEARINGHOUSE, LLC               RHODES BOONE PARTNERS LP
PO BOX 530212                             1136 THOMASVILLE RD                                 3545 WHITEHALL PK DR                        649 PINETREE DR
ATLANTA GA 30353-0212                     TALLAHASSEE FL 32303                                STE 400                                     DECATUR GA 30030
                                                                                              CHARLOTTE NC 28273




000067P001-1447S-042                      000099P001-1447S-042                                000108P001-1447S-042                        006567P001-1447A-042
RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA                         ROBERTS LAW PLLC                            RPT REALTY LP
JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   KELLY ROBERTS,ESQ                           BANK OF AMERICA
ONE RODNEY SQUARE                         920 NORTH KING ST                                   2075 MAIN ST.,STE 23                        20750 CIVIC CTR DR
920 NORTH KING ST                         WILMINGTON DE 19801                                 SARASOTA FL 34237                           STE 310
WILMINGTON DE 19801                                                                                                                       SOUTHFIELD MI 48076



006567S001-1447A-042                      006846P001-1447A-042                                006846S002-1447A-042                        006846S003-1447A-042
RPT REALTY LP                             RPT REALTY LP                                       RPT REALTY LP                               RPT REALTY LP
BANK OF AMERICA                           FKA RAMCO GERSHENSON PROPERTIES LP                  BARCLAY DAMON LLP                           BARCLAY DAMON LLP
PO BOX 350018                             ADAMS AND REESE LLP                                 KEVIN M NEWMAN                              SCOTT L FLEISCHER
BOSTON MA 02241-0518                      ERIC PARTLOW ESQ                                    BARCLAY DAMON TOWER                         1270 AVENUE OF THE AMERICAS STE 501
                                          101 E KENNEDY BLVD STE 4000                         125 EAST JEFFERSON ST                       NEW YORK NY 10020
                                          TAMPA FL 33602                                      SYRACUSE NY 13202
                                           Case 20-12841-MFW                   Doc 695   Filed 01/28/21            Page 32 of 34
                                                                         YouFit Health Clubs, LLC, et al.
                                                                                 Exhibit Pages

Page # : 11 of 13                                                                                                                               01/21/2021 11:02:08 PM
011915P001-1447A-042                       011915S001-1447A-042                          011915S002-1447A-042                      011915S004-1447A-042
RPT REALTY LP FKA RAMCO                    RPT REALTY LP FKA RAMCO                       RPT REALTY LP FKA RAMCO                   RPT REALTY LP FKA RAMCO
GERSHENSON PROPERTIES LP                   RPT REALTY LP                                 RPT REALTY LP                             GERSHENSON PROPERTIES LP
FKA RAMCO GERSHENSON PROPERTIES LP         BANK OF AMERICA                               BANK OF AMERICA                           RPT REALTY LP BANK OF AMERICA
ADAMS AND REESE LLP ERIC PARTLOW ESQ       20750 CIVIC CTR DR                            PO BOX 350018                             PO BOX 350018
101 E KENNEDY BLVD STE 4000                STE 310                                       BOSTON MA 02241-0518                      BOSTON MA 02241-0518
TAMPA FL 33602                             SOUTHFIELD MI 48076


006846S001-1447A-042                       000087P001-1447S-042                          006758P001-1447A-042                      012000P001-1447A-042
RPT REALTY, LP FKA RAMCO                   SACKS TIERNEY PA                              SADA SYSTEMS, INC                         SAFEGUARD
GERSHENSON PROPERTIES, LP                  RANDY NUSSBAUM;PHILIP R RUDD                  5250 LANKERSHIM BLVD #620                 PO BOX 840180
FKA RAMCO GERSHENSON PROPERTIES LP         4250 N DRINKWATER BLVD,,4TH FLOOR             NORTH HOLLYWOOD CA 91601                  DALLAS TX 75284-0180
31500 NORTHWESTERN HWY                     SCOTTSDALE AZ 85251
STE 300
FARMINGTON HILLS MI 48334


012001P001-1447A-042                       006759P001-1447A-042                          000078P001-1447S-042                      000079P001-1447S-042
SALESFORCE                                 SALESFORCECOM, INC                            SAUL EWING ARNSTEIN & LEHR LLP            SAUL EWING ARNSTEIN & LEHR LLP
PO BOX 203141                              PO BOX 203141                                 MONIQUE B DISABATINO,ESQ                  MELISSA A MARTINEZ, ESQ
DALLAS TX 75320-3141                       DALLAS TX 75320-3141                          1201 NORTH MARKET ST.,STE 2300            CENTRE SQUARE WEST
                                                                                         P O BOX 1266                              1500 MARKET ST.,38TH FLOOR
                                                                                         WILMINGTON DE 19899                       PHILADELPHIA PA 19102-2186



011752P001-1447A-042                       011752S001-1447A-042                          011752S002-1447A-042                      006143P001-1447A-042
SCC MARKET SQUARE LLC                      SCC MARKET SQUARE LLC                         SCC MARKET SQUARE LLC                     SCOTTSDALE RETAIL CENTER 02 LLC
SITE CENTERS CORP                          DEPT 336205 31275 77768                       SITE CENTERS CORP                         ACF PROPERTY MANAGEMENT INC
ATTN: EXECUTIVE VICE PRESIDENT - LEASING   PO BOX 931650                                 GENERAL COUNSEL                           12411 VENTURA BLVD
3300 ENTERPRISE PKWY                       CLEVELAND OH 44193                            3300 ENTERPRISE PARKWAY                   STUDIO CITY CA 91604
BEACHWOOD OH 44122                                                                       BEACHWOOD OH 44122



006143S001-1447A-042                       006143S002-1447A-042                          000019P001-1447S-042                      000020P001-1447S-042
SCOTTSDALE RETAIL CENTER 02 LLC            SCOTTSDALE RETAIL CENTER 02 LLC               SECURITIES AND EXCHANGE COMMISSION        SECURITIES AND EXCHANGE COMMISSION
LAKE AND COBB PLC                          FOR BENEFIT OF JP MORGAN CHASE                NY REG OFFICE BANKRUPTCY DEPT             SEC OF THE TREASURY OFFICE OF GEN COUNSEL
DON C FLETCHER                             1801 W OLYMPIC BLVD                           BROOKFIELD PL                             100 F ST NE
1095 W RIO SALADO PKWY STE 206             PASADENA CA 91199-1966                        200 VESEY ST STE 400                      WASHINGTON DC 20549
TEMPE AZ 85281                                                                           NEW YORK NY 10281-1022



000021P001-1447S-042                       000069P001-1447A-042                          006130P001-1447A-042                      006130S001-1447A-042
SECURITIES AND EXCHANGE COMMISSION         SECURITY SYSTEMS OF SOUTH FLORIDA             SELIG ENTERPRISES INC                     SELIG ENTERPRISES INC
PHIL OFC BANKRUPTCY DEPT                   1440 CORAL RIDGE DR                           1100 SPRING ST STE 550                    SELIG ENTERPRISES INC
ONE PENN CTR                               STE 497                                       ATLANTA GA 30308-2848                     PO BOX 30063
1617 JFK BLVD STE 520                      CORAL SPRINGS FL 33071                                                                  TAMPA FL 33630
PHILADELPHIA PA 19103



006764P001-1447A-042                       011919P001-1447A-042                          000062P001-1447S-042                      000074P001-1447S-042
SESAC                                      SHILOH STATION LLC                            SIMON PROPERTY GROUP INC                  SINGER & LEVICK PC
PO BOX 900013                              PHILLIPS EDISON                               RONALD M TUCKER,ESQ                       MICHELLE E SHRIRO,ESQ
RALEIGH NC 27675-9013                      RESINA HENDRIX AMANDA RIGGS                   225 WEST WASHINGTON ST                    16200 ADDISON RD.,STE 140
                                           TENANT ACCOUNT SPECIALIST                     INDIANAPOLIS IN 46204                     ADDISON TX 75001
                                           11501 NORTHLAKE DR
                                           CINCINNATI OH 45249
                                       Case 20-12841-MFW                     Doc 695   Filed 01/28/21          Page 33 of 34
                                                                   YouFit Health Clubs, LLC, et al.
                                                                           Exhibit Pages

Page # : 12 of 13                                                                                                                             01/21/2021 11:02:08 PM
000016P001-1447S-042                   012003P001-1447A-042                            000096P001-1447S-042                      006128P001-1447A-042
SOCIAL SECURITY ADMINISTRATION         SPANNING CONTRACT                               SPOTTS FAIN PC                            SPP SUNWEST PORTFOLIO LLC
OFFICE OF THE GEN COUNSEL REGION 3     PO BOX 392288                                   NEIL MCCULLAGH;KARL A MOSES JR            PO BOX 203710
300 SPRING GDN ST                      PITTSBURGH PA 15251-9288                        411 EAST FRANKLIN ST.,STE 600             DALLAS TX 75320
PHILADELPHIA PA 19123                                                                  RICHMOND VA 23219




011914P001-1447A-042                   011914S001-1447A-042                            012004P001-1447A-042                      012004S001-1447A-042
SPP SUNWEST PORTFOLIO LLC              SPP SUNWEST PORTFOLIO LLC                       STAPLES BUSINESS ADVANTAGE                STAPLES BUSINESS ADVANTAGE
221 PINE ST                            SPP SUNWEST PORFOLIO LLC                        500 STAPLES DR                            1096 E NEWPORT CTR DR #300
4TH FL                                 PO BOX 203710                                   FRAMINGHAM MA 01702                       #300
SAN FANCISCO CA 94104                  DALLAS TX 75320                                                                           DEERFIELD BEACH FL 33442




011966P001-1447A-042                   011966S001-1447A-042                            011966S002-1447A-042                      000068P001-1447S-042
STAR2STAR COMMUNICATIONS               STAR2STAR COMMUNICATIONS                        STAR2STAR COMMUNICATIONS                  STARK & STARK PC
LEGAL DEPT                             CMS PARTNERS                                    TCG TELECOM CONSULTING GROUP              JOSEPH H LEMKIN,ESQ
1605 MAIN ST                           1360 PALM AVE NO 14                             602 EAST MC NAB RD                        P O BOX 5315
SARASOTA FL 34236                      WEST PALM BEACH FL 33477                        POMPANO BEACH FL 33060                    PRINCETON NJ 08543




011966S003-1447A-042                   012407S001-1447A-042                            006139P001-1447A-042                      006139S001-1447A-042
TCG TELECOM CONSULTING GROUP           THE PENSION STUDIO                              THE TOWN CENTER AT BOCA RATON TRUST       THE TOWN CENTER AT BOCA RATON TRUST
602 E MCNAP RD                         RETIREMENT CLEARINGHOUSE, LLC                   MS MANAGEMENT ASSOCIATES INC              PO BOX 772846
POMPANO BEACH FL 33060                 3545 WHITEHALL PK DR                            225 WEST WASHINGTON ST                    CHICAGO IL 60677-2846
                                       STE 400                                         INDIANAPOLIS IN 46204-3428
                                       CHARLOTTE NC 28273



006139S002-1447A-042                   006139S003-1447A-042                            012006P001-1447A-042                      006156P001-1447A-042
THE TOWN CENTER AT BOCA RATON TRUST    THE TOWN CENTER AT BOCA RATON TRUST             TIVITY HEALTH SVC LLC                     TJ HEALTH AND FITNESS INC
5355 TOWN CTR RD                       PO BOX 35470                                    SLIVER SNEAKERS                           3501 N OCEAN DR #7G
STE 802                                NEWARK POST OFFICE                              701 COOL SPRINGS BLVD                     HOLLYWOOD FL 33019
BOCA RATON FL 33486                    NEWARK NJ 07193-5470                            FRANKLIN TN 37067




006156S001-1447A-042                   006133P001-1447A-042                            006133S001-1447A-042                      006133S002-1447A-042
TJ HEALTH AND FITNESS INC              TKG-STORAGE MART PARTNERS PORTFOLIO LLC         TKG-STORAGE MART PARTNERS PORTFOLIO LLC   TKGSTORAGE MART PARTNERS PORTFOLIO, LLC
100 CLUB DR                            AS SUCCESSOR TO STORAGEMART II LLC              VAN MATRE HARRISON AND VOLKERT PC         CRIS BURNAM
STE #235                               CRIS BURNAM                                     1103 EAST BROADWAY STE 101                PO BOX U
BURNSVILLE NC 28714                    2407 RANGELINE ST                               PO BOX 1017                               COLUMBIA MO 65205
                                       COLUMBIA MS 65205                               COLUMBIA MS 65205



012012P002-1447A-042                   012008P001-1447A-042                            006131P001-1447A-042                      006362P001-1447A-042
TPS ANCILLARY SVCS LLC                 TRAVELERS WORKERS COMP                          TSC RAMBLEWOOD LTD                        TSC RAMBLEWOOD LTD
YOU FIT LLC 401K PROFIT SHARING PLAN   PO BOX 660317                                   333 W CAMINO GARDENS BLVD STE 200         333 CAMINO GARDENS BLVD STE 200
AND TRUST                              DALLAS TX 75266-0317                            BOCA RATON FL 33432                       BOCA RATON FL 33432
1226 OMAR RD
WEST PALM BEACH FL 33405
                                 Case 20-12841-MFW                 Doc 695   Filed 01/28/21             Page 34 of 34
                                                               YouFit Health Clubs, LLC, et al.
                                                                       Exhibit Pages

Page # : 13 of 13                                                                                                                      01/21/2021 11:02:08 PM
012010P001-1447A-042             006216P001-1447A-042                         011932P001-1447A-042                        006789P001-1447A-042
ULTIMATE SOFTWARE GROUP INC      UNITED STATES DEVELOPMENT LTD                UNITED STATES DEVELOPMENT LTD               UNIVERSITY SHOPPES, LLC
PO BOX 930953                    815 NW 57TH AVE                              100 MIRACLE MILE                            1421 SW 107TH AVE
ATLANTA GA 31193-0953            STE 202                                      STE 310                                     # 262
                                 MIAMI FL 33126                               CORAL GABLES FL 33134                       MIAMI FL 33174




000009P001-1447S-042             012009P001-1447A-042                         000015P001-1447S-042                        006588P001-1447A-042
US ATTORNEY FOR DELAWARE         US BANK EQUIPMENT FINANCE RICOH              US EPA REG 3                                VERITIV OPERATING CO
CHARLES OBERLY ELLEN SLIGHTS     PO BOX 790448                                OFFICE OF REG COUNSEL                       7016 A C SKINNER PKWY
1313 NORTH MARKET ST             ST LOUIS MO 63179-0448                       1650 ARCH ST                                JACKSONVILLE FL 32256
WILMINGTON DE 19801                                                           PHILADELPHIA PA 19103




006588S001-1447A-042             006588S002-1447A-042                         006182P001-1447A-042                        006182S001-1447A-042
VERITIV OPERATING CO             VERITIV OPERATING CO                         WESTERN BEEF RETAIL INC                     WESTERN BEEF RETAIL INC
PO BOX 849089                    GENERAL COUNSEL                              47-05 METROPOLITAN AVE                      THE DEIORIO LAW FIRM LLP
DALLAS TX 75284-9089             1000 ALBERNATHY RD NE                        RIDGEWOOD NY 11385                          800 WESTCHESTER AVE STE S-608
                                 BLDG 400 AND STE 1700                                                                    RYE BROOK NY 10573
                                 ATLANTA GA 30328



011926P001-1447A-042             006182S002-1447A-042                         000077P001-1447S-042                        000083P001-1447S-042
WESTERN BEEF RETAIL INC          WESTERN BEEF RETAIL, INC                     WESTERNBURG & THORNTON PC                   WESTWOOD PLAZA LLC
CACTUS HOLDINGS INC              SANDALFOOT PLAZA BOCA LLC                    STEVEN THORNTON                             STEVEN LEONI
SANDALFOOT PLAZA BOCA LLC        8845 N MILITARY TRL                          10440 N CENTRAL EXPRESSWAY STE 800          2020 WEST PENSACOLA ST.,STE 285
47-05 METROPOLITAN AVE           STE 100                                      DALLAS TX 75231                             TALLAHASSEE FL 32304
RIDGEWOOD NY 11385               PALM BEACH GARDENS FL 33410



006202S001-1447A-042             000070P001-1447S-042                         000098P001-1447S-042                        000023P001-1447S-042
WESTWOOD PLAZA LLC               WILES & WILES LLP                            WINSTEAD PC                                 WINSTON & STRAWN
ROGERS TOWERS PA                 VICTOR W NEWMARK,ESQ                         JASON A ENRIGHT                             GREGORY M GARTLAND
CHRISTINE ADAMS ESQ              800 KENNESAW AVE.,STE 400                    500 WINSTEAD BUILDING                       200 PARK AVENUE
818 A1A NORTH STE 208            MARIETTA GA 30060-7946                       2728 N HARWIID ST                           NEW YORK NY 10166
PONTE VEDRA BEACH FL 32082                                                    DALLAS TX 75201



000022P001-1447S-042             000059P001-1447S-042                         000092P001-1447S-042                        006204P001-1447A-042
WINSTON & STRAWN LLP             WINSTON & STRAWN LLP                         WOMBLE BOND DICKINSON (US)LLP               WRI JT NORTHRIDGE LP
CAREY D SCHREIBER                MICHAEL T LEARY                              KEVIN J MANGAN                              PO BOX 924133
200 PARK AVENUE                  333 SOUTH GRAND AVE.,38TH FLOOR              1313 NORTH MARKET ST.,STE 1200              HOUSTON TX 77292
NEW YORK NY 10166                LOS ANGELES CA 90071                         WILMINGTON DE 19801




006598P001-1447A-042             006598S001-1447A-042                         012012S001-1447A-042                        000058P001-1447S-042
WRI JT NORTHRIDGE, LP            WRI JT NORTHRIDGE, LP                        YOU FIT LLC 401 K PROFIT SHARING PLAN AND   YOUNG CONAWAY STARGATT & TAYLOR LLP
5355 TOWN CTR RD                 PO BOX 301607                                RETIREMENT CLEARINGHOUSE LLC                JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
STE 802                          DALLAS TX 75303-1607                         3545 WHITEHALL PK DR                        1000 NORTH KING ST
BOCA RATON FL 33486                                                           STE 400                                     WILMINGTON DE 19801
                                                                              CHARLOTTE NC 28273




          Records Printed :    364
